





EXECUTION VERSION

SECURITY AGREEMENT


by and among

OPPENHEIMER HOLDINGS INC.  
as Grantor,

and

EACH OTHER GRANTOR
FROM TIME TO TIME PARTY HERETO


and

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.
as Collateral Agent.


Dated as of April 12, 2011











(NY) 14017/972/SECURITY/Oppenheimer.Security.Agreement.doc













TABLE OF AUTHORITIES




Page

ARTICLE 1
Definitions; Grant of Security

Section 1.01.  General Definitions




Section 1.02.  Definitions; Interpretation




Section 1.03.  Grant of Security




Section 1.04.  Certain Limited Exclusions




ARTICLE 2
Security for Obligations; Grantors Remain Liable

Section 2.01.  Security for Obligations




Section 2.02.  Grantors Remain Liable.




ARTICLE 3
Representations and Warranties and Covenants

Section 3.01.  Generally.




Section 3.02.  Investment Related Property.




Section 3.03.  Material Contracts.




Section 3.04.  Intellectual Property.




ARTICLE 4
Further Assurances; Additional Grantors

Section 4.01.  Further Assurances.




Section 4.02.  Additional Grantors




ARTICLE 5
Collateral Agent Appointed Attorney-in-fact

Section 5.01.  Power of Attorney




Section 5.02.  No Duty on the Part of Collateral Agent or Secured Parties




ARTICLE 6
Remedies

Section 6.01.  Generally.




Section 6.02.  Investment Related Property.




Section 6.03.  Intellectual Property.




Section 6.04.  Cash Proceeds




Section 6.05.  Application of Proceeds




ARTICLE 7
Collateral Agent

ARTICLE 8
Continuing Security Interest; Transfer of notes; Termination and Releases

ARTICLE 9
Standard of Care; Collateral Agent May Perform

ARTICLE 10
Miscellaneous




SCHEDULES:

SCHEDULE 3.1 – GENERAL INFORMATION
SCHEDULE 3.3 – INVESTMENT RELATED PROPERTY

SCHEDULE 3.4 – DESCRIPTION OF MATERIAL CONTRACT
SCHEDULE 3.5 – INTELLECTUAL PROPERTY




EXHIBITS:

EXHIBIT A – PLEDGE SUPPLEMENT
EXHIBIT B – SECURITIES ACCOUNT CONTROL AGREEMENT
EXHIBIT C – DEPOSIT ACCOUNT CONTROL AGREEMENT
EXHIBIT D – COPYRIGHT SECURITY INTEREST ASSIGNMENT
EXHIBIT E – PATENT SECURITY INTEREST ASSIGNMENT
EXHIBIT F – TRADEMARK SECURITY INTEREST ASSIGNMENT








i

(NY) 14017/972/SECURITY/Oppenheimer.Security.Agreement.doc










This Security Agreement, dated as of April 12, 2011 (this “Agreement”), by and
among OPPENHEIMER HOLDINGS INC., a Delaware corporation (the “Company”) and each
of the Subsidiary Guarantors referred to below (together with the Company, each
a “Grantor” and, collectively together with any Additional Grantors, as defined
herein, the “Grantors”) in favor of THE BANK OF NEW YORK MELLON TRUST COMPANY,
N.A., in its capacity as collateral agent for the Secured Parties (in such
capacity, together with its successors and assigns in such capacity, if any, the
“Collateral Agent”).

RECITALS

WHEREAS, reference is made to that certain Indenture, dated as of April 12, 2011
(as it may be amended, restated, supplemented or otherwise modified from time to
time, the “Indenture”), by and among the Company, as issuer, the guarantors
party thereto (the “Subsidiary Guarantors”) and The Bank of New York Mellon
Trust Company, N.A., as trustee (in such capacity, the “Trustee”), providing for
the issuance of 8.75% Senior Secured Notes due 2018 (the “Notes”) of the
Company, all as contemplated therein (the holders from time to time of the Notes
being referred to herein as the “Noteholders”).

WHEREAS, pursuant to the Subsidiary Guarantees (as defined in the Indenture),
each Subsidiary Guarantor has jointly and severally guaranteed to the Secured
Parties the payment when due of all the Obligations (as defined in the
Indenture);

WHEREAS, it is a condition precedent to the issuance of the Notes by the Company
that each Grantor shall have executed and delivered to the Collateral Agent this
Agreement;

WHEREAS, each Grantor will obtain benefits from the issuance of the Notes by the
Company under the Indenture and, accordingly, desires to execute this Agreement
in order to satisfy the condition described in the preceding recital;

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt of which are hereby acknowledged, the parties hereto
jointly and severally agree, with the Collateral Agent, for the benefit of the
Secured Parties, as follows:

ARTICLE 1
Definitions; Grant of Security

Section 1.1.  General Definitions.  In this Agreement, the following terms shall
have the following meanings:

“Account” shall mean an “account” as defined in Article 9 of the UCC.

“Account Debtor” shall mean each Person who is obligated on an Account, Chattel
Paper, General Intangible, Receivable or any Supporting Obligation related
thereto.

“Additional Grantors” shall have the meaning assigned in Section 4.02.

“Agreement” shall have the meaning set forth in the preamble.

“Assigned Agreements” shall mean all agreements and contracts to which such
Grantor is a party as of the date hereof, or to which such Grantor becomes a
party after the date hereof, including each Material Contract, as each such
agreement may be amended, supplemented or otherwise modified from time to time.

"Business Day" means  a day other than a Saturday, Sunday or other day on which
banking institutions are authorized or required by law to close in New York City
or the city in which the Trustee’s designated corporate trust office is located.

“Cash Proceeds” shall have the meaning assigned in .

“Chattel Paper” shall mean “chattel paper” as defined in Article 9 of the UCC,
including “electronic chattel paper” or “tangible chattel paper”, as each term
is defined in Article 9 of the UCC.

“Collateral” shall have the meaning assigned in .

“Collateral Agent” shall have the meaning set forth in the preamble.

“Collateral Records” shall mean books, records, ledger cards, files,
correspondence, customer lists, blueprints, technical specifications, manuals,
computer software, computer printouts, tapes, disks and related data processing
software and similar items.

“Collateral Support” shall mean all property (real or personal) assigned,
hypothecated or otherwise securing any Collateral and shall include any security
agreement or other agreement granting a lien or security interest in such real
or personal property.

“Commodities Accounts” (i) shall mean all “commodity accounts” as defined in
Article 9 of the UCC and (ii) shall include all of the accounts listed on
Schedule 3.3 under the heading “Commodities Accounts” (as such schedule may be
amended or supplemented from time to time).

“Copyright Licenses” shall mean any and all agreements providing for the
granting of any right in or to Copyrights (whether such Grantor is licensee or
licensor thereunder) including each agreement referred to in Schedule 3.5(A) (as
such schedule may be amended or supplemented from time to time).

“Copyright Security Agreement” shall mean a security agreement substantially in
the form of Exhibit D.

“Copyrights” shall mean all United States and foreign copyrights, whether
registered or unregistered, now or hereafter in force throughout the world, all
registrations and applications therefor including the applications and
registrations referred to in Schedule 3.5(A) (as such schedule may be amended or
supplemented from time to time), all rights corresponding thereto throughout the
world, all extensions and renewals of any thereof, the right to sue for past,
present and future infringements of any of the foregoing, and all proceeds of
the foregoing, including licenses, royalties, income, payments, claims, damages,
and proceeds of suit.

“Counterpart Agreement” has the meaning ascribed to such term in Section 4.02.

“Deposit Account Control Agreement” shall mean an agreement substantially in the
form of Exhibit C with such changes thereon as the Collateral Agent may agree.

“Deposit Accounts” (i) shall mean all “deposit accounts” as defined in Article 9
of the UCC and (ii) shall include all of the accounts listed on Schedule 3.3(A)
under the heading “Deposit Accounts” (as such schedule may be amended or
supplemented from time to time).

“Documents” shall mean all “documents” as defined in Article 9 of the UCC.

“Equipment” shall mean: (i) all “equipment” as defined in Article 9 of the UCC,
(ii) all machinery, manufacturing equipment, data processing equipment,
computers, office equipment, furnishings, furniture, appliances, fixtures and
tools (in each case, regardless of whether characterized as equipment under the
UCC) and (iii) all accessions or additions thereto, all parts thereof, whether
or not at any time of determination incorporated or installed therein or
attached thereto, and all replacements therefor, wherever located, now or
hereafter existing, including any fixtures.

"Excluded Property" shall have the meaning assigned in Section 1.04.  

 “General Intangibles” (i) shall mean all “general intangibles” as defined in
Article 9 of the UCC, including “payment intangibles” also as defined in Article
9 of the UCC and (ii) shall include all interest rate or currency protection or
hedging arrangements, all tax refunds, all licenses, permits, concessions and
authorizations, all Assigned Agreements and all Intellectual Property (in each
case, regardless of whether characterized as general intangibles under the UCC).

“Goods” (i) shall mean all “goods” as defined in Article 9 of the UCC and

(ii) shall include all Inventory and Equipment (in each case, regardless of
whether characterized as goods under the UCC).

“Grantor” shall have the meaning set forth in the preamble.

“Indenture” shall have the meaning set forth in the recitals hereto.

“Instruments” shall mean all “instruments” as defined in Article 9 of the UCC.

“Insurance” shall mean: (i) all insurance policies covering any or all of the
Collateral (regardless of whether the Collateral Agent is the loss payee
thereof) and (ii) any key man life insurance policies.

“Intellectual Property” means all intellectual and similar property of any
Grantor of every kind and nature now owned or hereafter acquired by any Grantor,
including inventions, designs, Patents, Copyrights, Licenses, Trademarks, trade
secrets, confidential or proprietary technical and business information,
know-how, show-how or other data or information, software and databases and all
embodiments or fixations thereof and related documentation, registrations and
franchises, and all additions, improvements and accessions to, and books and
records describing or used in connection with, any of the foregoing.

“Intellectual Property Security Agreements” shall mean Copyright Security
Agreements, Patent Security Agreements, and Trademark Security Agreements.

“Intercompany Indebtedness” shall mean all Indebtedness of any Grantor to any
other Grantor.

“Intercreditor Agreement” shall have the meaning ascribed to such term in the
Indenture.

“Inventory” shall mean all “inventory” as defined in Article 9 of the UCC.

“Investment Related Property” shall mean: (i) all “investment property” (as such
term is defined in Article 9 of the UCC) and (ii) all of the following
(regardless of whether classified as investment property under the UCC): all
Pledged Equity Interests, Pledged Debt, Securities Accounts, Commodities
Accounts, Deposit Accounts and certificates of deposit.

“Issue Date” shall mean the date on which the Notes are originally issued under
the Indenture.

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, properties, assets or financial condition of the Grantors, taken as
a whole, (b) the ability of the Grantors to perform their obligations hereunder
or under any other Notes Document or (c) the rights and remedies of the Trustee,
the Collateral Agent or any Noteholder hereunder or under any other Notes
Document.

“Material Contract” means (a) each “material definitive agreement” (as such term
is defined in Item 1.01 of Form 8-K under the Securities Exchange Act) not made
in the ordinary course of business to which the Borrower or any of its
Subsidiaries is a party, (b) any employment, stock option, defined compensation
or similar agreement with Jeffrey Alfano, A.G. Lowenthal, Dennis McNamara, E.K.
Roberts, Robert Neuhoff, Robert Okin, Thomas Robinson and Lawrence Spaulding or
(c) any agreement pursuant to which any Grantor is or may be obligated to pay or
entitled to receive more than $10,000,000 per annum.

“Material Impairment” shall mean a material adverse effect on the value of the
Collateral, or the rights of any Secured Party in respect thereof, including the
rights to levy legal process or to sell the Collateral upon foreclosure.

“Money” shall mean all “money” as defined in the UCC.

“Noteholders” shall have the meaning set forth in the recitals hereto.

“Notes” shall have the meaning set forth in the recitals hereto.

“Notes Documents” shall mean, collectively, the Indenture, the Subsidiary
Guarantees, the Security Documents and all other agreements, instruments, and
documents now or hereafter executed and or delivered by any Grantor to the
Collateral Agent or any other Secured Party in order to evidence the Secured
Obligations, as each may be amended, restated supplemented or otherwise modified
from time to time.

“Patent Security Agreement” shall mean a security agreement substantially in the
form of Exhibit E.

“Patent Licenses” shall mean all agreements providing for the granting of any
right in or to Patents (whether such Grantor is licensee or licensor thereunder)
including each agreement referred to in Schedule 3.5(A) (as such schedule may be
amended or supplemented from time to time).

“Patents” shall mean all United States and foreign patents and applications for
letters patent throughout the world, including, but not limited to each patent
and patent application referred to in Schedule 3.5(A) (as such schedule may be
amended or supplemented from time to time), all reissues, divisions,
continuations, continuations-in-part, extensions and reexaminations of any of
the foregoing, all rights corresponding thereto throughout the world, and all
proceeds of the foregoing including licenses, royalties, income, payments,
claims, damages, and proceeds of suit and the right to sue for past, present and
future infringements of any of the foregoing.

“Payment Intangibles” shall mean all “payment intangibles” as defined in Article
9 of the UCC.

“Permitted Lien” shall have the meaning ascribed to such term in the Indenture.

“Pledge Supplement” shall mean any supplement to this agreement in substantially
the form of Exhibit A with such changes thereon as the Collateral Agent may
agree.

“Pledged Debt” shall mean all monetary obligations owed to a Grantor evidenced
by an instrument or a certificated security owed to such Grantor, including all
Intercompany Indebtedness and all Indebtedness described on Schedule 3.3(A)
under the heading “Pledged Debt” (as such schedule may be amended or
supplemented from time to time), issued by the obligors named therein, the
instruments evidencing such monetary obligations, and all interest, cash,
instruments and other property or proceeds from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of such monetary obligations.

“Pledged Equity Interests” shall mean all Pledged Stock, Pledged LLC Interests,
Pledged Partnership Interests and Pledged Trust Interests.

“Pledged LLC Interests” shall mean all interests acquired in any limited
liability company including all limited liability company interests listed on
Schedule 3.3(A) under the heading “Pledged LLC Interests” (as such schedule may
be amended or supplemented from time to time) and the certificates, if any,
representing such limited liability company interests and any interest of such
Grantor on the books and records of such limited liability company or on the
books and records of any securities intermediary pertaining to such interest and
all dividends or other distributions from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of such
limited liability company interests.

“Pledged Partnership Interests” shall mean all interests acquired in any general
partnership, limited partnership, limited liability partnership or other
partnership including all partnership interests listed on Schedule 3.3(A) under
the heading “Pledged Partnership Interests” (as such schedule may be amended or
supplemented from time to time) and the certificates, if any, representing such
partnership interests and any interest of such Grantor on the books and records
of such partnership or on the books and records of any securities intermediary
pertaining to such interest and all dividends or other distributions from time
to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of such partnership interests.

“Pledged Stock” shall mean all shares of capital stock owned by such Grantor,
including all shares of capital stock described on Schedule 3.3(A) under the
heading “Pledged Stock” (as such schedule may be amended or supplemented from
time to time), and the certificates, if any, representing such shares and any
interest of such Grantor in the entries on the books of the issuer of such
shares or on the books of any securities intermediary pertaining to such shares,
and all dividends or other distributions from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all of such
shares.

“Pledged Trust Interests” shall mean all interests acquired in a Delaware
business trust or other statutory trust including all trust interests listed on
Schedule 3.3(A) under the heading “Pledged Trust Interests” (as such schedule
may be amended or supplemented from time to time) and the certificates, if any,
representing such trust interests and any interest of such Grantor on the books
and records of such trust or on the books and records of any securities
intermediary pertaining to such interest and all dividends, distributions, cash,
warrants, rights, options, instruments, securities and other property or
proceeds from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such trust interests.

“Proceeds” shall mean: (i) all “proceeds” as defined in Article 9 of the UCC,
(ii) payments or distributions made with respect to any Investment Related
Property and (iii) whatever is receivable or received when Collateral or
proceeds are sold, exchanged, collected or otherwise disposed of, whether such
disposition is voluntary or involuntary.

“Receivables” shall mean all rights to payment, whether or not earned by
performance, for goods or other property sold, leased, licensed, assigned or
otherwise disposed of, or services rendered or to be rendered, including all
such rights constituting or evidenced by any Account, Chattel Paper or
Instrument, together with all of Grantor’s rights, if any, in any goods or other
property giving rise to such right to payment and all Collateral Support and
Supporting Obligations related thereto and all Receivables Records.

“Receivables Records” shall mean (i) all original copies of all documents,
instruments or other writings or electronic records or other Records evidencing
the Receivables, (ii) all books, correspondence, credit or other files, Records,
ledger sheets or cards, invoices, and other papers relating to Receivables,
including all tapes, cards, computer tapes, computer discs, computer runs,
record keeping systems and other papers and documents relating to the
Receivables, whether in the possession or under the control of Grantor or any
computer bureau or agent from time to time acting for Grantor or otherwise,
(iii) all evidences of the filing of financing statements and the registration
of other instruments in connection therewith, and amendments, supplements or
other modifications thereto, notices to other creditors or secured parties, and
certificates, acknowledgments, or other writings, including lien search reports,
from filing or other registration officers, (iv) all credit information, reports
and memoranda relating thereto and (v) all other written forms of information
related in any way to the foregoing or any Receivable.

“Records” shall mean all “records” as defined in Article 9 of the UCC.

“Secured Obligations” shall have the meaning assigned in .

“Secured Parties” shall have the meaning ascribed to such term in the Indenture.

“Securities Account Control Agreement” shall mean an agreement substantially in
the form of Exhibit B with such changes thereon as the Collateral Agent may
agree.

“Securities Accounts” (i) shall mean all “securities accounts” as defined in
Article 8 of the UCC and (ii) shall include all of the accounts listed on
Schedule 3.3(A) under the heading “Securities Accounts” (as such schedule may be
amended or supplemented from time to time).

“Securities Entitlements” shall mean all “securities entitlements” as such term
is defined in Article 8 of the UCC.

“Stock Restriction Agreement” means the Stock Restriction Agreement,  dated
March 31, 2010, by and among Oppenheimer Multifamily Housing &  Healthcare
Finance, Inc. (formerly known as Evanston Financial Corporation),  E.A. Viner
International Co. and the other stockholders party thereto, as amended,
restated, replaced, supplemented or otherwise modified from time to time.

“Supporting Obligations” shall mean all “supporting obligations” as such term is
defined in Article 9 of the UCC.

“Tax Code” shall mean the United States Internal Revenue Code of 1986, as
amended from time to time.

“Trademark” means:  (i) all trademarks, trade names, corporate names, company
names, business names, fictitious business names, trade styles, service marks,
logos, brand names, trade dress, prints and labels on which any of the foregoing
have appeared or appear, package and other designs, and all other source or
business identifiers, and all general intangibles of like nature, and the rights
in any of the foregoing which arise under applicable law, (ii) the goodwill of
the business symbolized thereby or associated with each of them, (iii) all
registrations and applications in connection therewith, including registrations
and applications in the United States Patent and Trademark Office or in any
similar office or agency of the United States, any State thereof or any other
country or any political subdivision thereof, including those described in
Schedule 1 to any Trademark Security Agreement, (iv) all renewals of any of the
foregoing, (v) all claims for, and rights to sue for, past or future
infringements of any of the foregoing and (vi) all income, royalties, damages
and payments now or hereafter due or payable with respect to any of the
foregoing, including damages and payments for past or future infringements
thereof.

“Trademark Licenses” shall mean any and all agreements providing for the
granting of any right in or to Trademarks (whether such Grantor is licensee or
licensor thereunder) including each agreement referred to in Schedule 3.5(A) (as
such schedule may be amended or supplemented from time to time).

“Trademark Security Agreement” shall mean a security agreement substantially in
the form of Exhibit F.

“Trade Secrets” means confidential and proprietary information, trade secrets
and know-how, including, without limitation, processes, schematics, databases,
formulae, drawings, prototypes, models, designs and customer lists.

“Trade Secret Licenses” shall mean any and all agreements providing for the
granting of any right in or to Trade Secrets (whether such Grantor is licensee
or licensor thereunder) including each agreement referred to in Schedule 3.5(G)
(as such schedule may be amended or supplemented from time to time).

“Uncertificated Securities Control Agreement” shall mean an agreement in form
and substance reasonably satisfactory to the Collateral Agent pursuant to which
such issuer agrees to comply with the Collateral Agent’s instructions with
respect to such uncertificated security without further consent by such Grantor.

“Uniform Commercial Code” or “UCC” means the New York Uniform Commercial Code as
in effect from time to time, provided that, if perfection or the effect of
perfection or non-perfection or the priority of any security interest in any
Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, “Uniform Commercial Code” or
“UCC” means the Uniform Commercial Code as in effect from time to time in such
other jurisdiction for purposes of the provisions hereof relating to such
perfection, effect of perfection or non-perfection or priority.

Section 1.2.  Definitions; Interpretation.  All capitalized terms used herein
(including the preamble and recitals hereto) and not otherwise defined herein
shall have the meanings ascribed thereto in the Indenture or, if not defined
therein, in the UCC.  References to “Sections,” “Exhibits” and “Schedules” shall
be to Sections, Exhibits and Schedules, as the case may be, of this Agreement
unless otherwise specifically provided.  Section headings in this Agreement are
included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose or be given any substantive effect.
 Any of the terms defined herein may, unless the context otherwise requires, be
used in the singular or the plural, depending on the reference.  The use herein
of the word “include” or “including”, when following any general statement, term
or matter, shall not be construed to limit such statement, term or matter to the
specific items or matters set forth immediately following such word or to
similar items or matters, whether or not nonlimiting language (such as “without
limitation” or “but not limited to” or words of similar import) is used with
reference thereto, but rather shall be deemed to refer to all other items or
matters that fall within the broadest possible scope of such general statement,
term or matter.  If any conflict or inconsistency exists between this Agreement
and the Indenture, the Indenture shall govern.  All references herein to
provisions of the UCC shall include all successor provisions under any
subsequent version or amendment to any Article of the UCC.

Section 1.3.  Grant of Security.  Each Grantor hereby grants to the Collateral
Agent for the ratable benefit of the Secured Parties a security interest in and
continuing lien on, all of such Grantor’s right, title and interest in, to and
under all personal property of such Grantor including, but not limited to the
following, in each case whether now owned or existing or hereafter acquired or
arising and wherever located (all of which, except as provided in Section 1.04,
being hereinafter collectively referred to as the “Collateral”):

(a)

Accounts;

(b)

Chattel Paper;

(c)

Documents;

(d)

General Intangibles;

(e)

Goods;

(f)

Instruments;

(g)

Insurance;

(h)

Investment Related Property;

(i)

Money;

(j)

Receivables and Receivable Records;

(k)

all Collateral Records, Collateral Support and Supporting Obligations relating
to any of the foregoing; and

(l)

all Proceeds, products, accessions, rents and profits of or in respect of any of
the foregoing.  

Section 1.4.  Certain Limited Exclusions.  Notwithstanding anything contained in
 hereof or anything else herein to the contrary, in no event shall the security
interest granted hereby in the Collateral attach to any of such Grantor’s right,
title or interest in (collectively, the "Excluded Property"):

(a)

any asset or property right of any Grantor of any nature:

(i)

if the grant of such security interest shall constitute or result in (x) the
abandonment, invalidation or rendering unenforceable of such asset or property
right, or the Company or any Subsidiary Guarantor loss of use of such asset or
property right or (y) a breach, termination or default under any lease, license,
contract, property right, permit or agreement (other than to the extent that any
such term would be rendered ineffective pursuant to Sections 9-406, 9-407, 9-408
or 9-409 of the UCC (or any successor provision or provisions) of any relevant
jurisdiction or any other applicable law (including the U.S. Bankruptcy Code) or
principles of equity) to which the Company or such Subsidiary Guarantor is
party; and

(ii)

to the extent that any applicable law or regulation prohibits the creation of a
security interest thereon (other than to the extent that any such term would be
rendered ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the
UCC (or any successor provision or provisions) of any relevant jurisdiction or
any other applicable law or principles of equity);

(b)

Equity Interests of each class of voting equity interests issued by any
first-tier Subsidiary that is not a Domestic Subsidiary in excess of 65% of such
class of voting Equity Interests issued by such first-tier Subsidiary and all
the Equity Interests in Oppenheimer Cooperative U.A., an entity formed under the
laws of the Netherlands;

(c)

Capital Stock of (i) Oppenheimer Trust Company, a corporation formed under the
laws of New Jersey, and Oppenheimer Cooperative U.A., an entity formed under the
laws of the Netherlands, (ii) any Foreign Subsidiary that is not a first-tier
Foreign Subsidiary and (iii) in the case of Capital Stock of any Subsidiary,
only to the extent that the value thereof, together with the value of all
promissory notes or other instruments payable by such Subsidiary constituting
Collateral, equals 20% or more of the notes plus the principal amount at
maturity of any other collateral permitted to be taken into consideration in
determining whether separate financial information with respect to the issuer
thereof would be required to be filed pursuant to Rule 3-16 of Regulation S-X;

(d)

promissory notes or other instruments payable by any Subsidiary, to the extent
that the value thereof, together with the value of all Capital Stock of such
Subsidiary constituting Collateral, equals 20% or more of the notes plus the
principal amount at maturity of any other collateral permitted to be taken into
consideration in determining whether separate financial information with respect
to the issuer thereof would be required to be filed pursuant to Rule 3-16 of
Regulation S-X;

(e)

any foreign intellectual property and any assets located outside the United
States to the extent a Lien on such assets cannot be perfected by the filing of
UCC financing statements;

(f)

any applications for Trademarks filed in the United States Patent and Trademark
Office (the “PTO”) pursuant to 15 U.S.C.  § 1051 Section 1(b) unless and until
acceptable evidence of use of the mark in interstate commerce is submitted to
the PTO pursuant to 15 U.S.C.  § 1051 Section 1(c) or Section 1(d);

(g)

(i) Deposit Accounts and Securities Account accounts the balance of which
consists exclusively of (x) withheld income taxes and federal, state or local
employment taxes in such amounts as are required to be paid to the IRS or state
or local government agencies within the following two months with respect to
employees of any Grantor and (y) amounts required to be paid over to an employee
benefit plan pursuant to DOL Reg.  Sec.  2510.3-102 on behalf of or for the
benefit of employees of any Grantor, and (ii) all segregated deposit accounts
constituting (and the balance of which consists solely of funds set aside in
connection with) tax accounts, payroll accounts and trust accounts;

(h)

cash and Cash Equivalents maintained in any account of any Subsidiary Guarantor
that is an investment adviser registered under the Investment Advisers Act of
1940, as amended, so long as such account is maintained to satisfy qualified
professional asset manager requirements under ERISA;

(i)

Deposit Accounts and Securities Accounts to the extent the aggregate value of
assets therein does not exceed $2.0 million;

(j)

motor vehicles and other similar assets in which a Lien may be perfected only
through compliance with a non-UCC certificate of title statute of any state of
the United States of America or the District of Columbia, letter of credit
rights and commercial tort claims;

(k)

Equipment leased by the Company or any of its Subsidiaries under a lease that
prohibits the granting of a Lien on such equipment;

(l)

assets subject to a purchase money lien, capitalized lease obligation or similar
arrangement, in each case as permitted by the Indenture, to the extent that the
contract or other agreement in which such Lien is granted (or the documentation
providing for such capitalized lease obligation or similar arrangement)
prohibits such assets from being Collateral and only for so long as such Lien
remains outstanding;

(m)

Capital Stock of or Equity Interests in any Person other than Wholly Owned
Subsidiaries to the extent not permitted by the terms of such Person’s
organizational documents;

(n)

any property and assets the pledge of which would require governmental consent,
approval, license or authorization; and  

(o)

Proceeds and products of any and all of the foregoing excluded assets described
in clauses (a) through (n) above only to the extent such Proceeds and products
would constitute property or assets of the type described in clauses (a) through
(n) above.

ARTICLE 2
Security for Obligations; Grantors Remain Liable

Section 2.1.  Security for Obligations.  The security interests created by this
Agreement secure, and the Collateral is collateral security for, the prompt and
complete payment or performance in full when due, whether at stated maturity, by
required prepayment, declaration, acceleration, demand or otherwise (including
the payment of amounts that would become due but for the operation of the
automatic stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C.  § 362(a)
(and any successor provision thereof)), of all Notes Obligations with respect to
every Grantor (the “Secured Obligations”).

Section 2.2.  Grantors Remain Liable.  

(a)

Anything contained herein to the contrary notwithstanding, but subject to the
transfer of Pledged Equity Interests to the Collateral Agent or its nominee upon
foreclosure or other analogous enforcement procedure:

(i)

each Grantor shall remain liable under any partnership agreement or limited
liability company agreement relating to any Pledged Partnership Interest or
Pledged LLC Interest, any Assigned Agreement and/or any other contracts and
agreements included in the Collateral, to the extent set forth therein, to
perform all of its duties and obligations thereunder to the same extent as if
this Agreement had not been executed;

(ii)

the exercise by the Collateral Agent of any of its rights hereunder shall not
release any Grantor from any of its duties or obligations under the contracts
and agreements included in the Collateral; and

(iii)

neither the Collateral Agent nor any Noteholder shall have any obligation or
liability under any partnership agreement or limited liability company agreement
relating to any Pledged Partnership Interests or Pledged LLC Interests, any
Assigned Agreement or any other contracts and agreements included in the
Collateral by reason of this Agreement, nor shall the Collateral Agent or any
Noteholder be obligated to perform any of the obligations or duties of any
Grantor thereunder or to take any action to collect or enforce any claim for
payment assigned hereunder.

(b)

Neither the Collateral Agent, any Noteholder nor any purchaser at a foreclosure
sale under this Agreement shall be obligated to assume any obligation or
liability under any partnership agreement or limited liability company agreement
relating to any Pledged Partnership Interests or Pledged LLC Interests, any
Assigned Agreement or any other contracts and agreements included in the
Collateral unless the Collateral Agent, any Noteholder or any such purchaser
otherwise expressly agrees in writing to assume any or all of said obligations.

ARTICLE 3
Representations and Warranties and Covenants

Section 3.1.  Generally.  

(a)

Representations and Warranties.  Each Grantor jointly and severally represents
and warrants as follows:

(i)

it owns the Collateral purported to be owned by it or otherwise has the rights
it purports to have in each item of Collateral and, as to all Collateral whether
now existing or hereafter acquired, in each case free and clear of any and all
Liens, rights or claims of all other Persons other than Permitted Liens and
minor defects in title that do not interfere with its ability to conduct its
business as conducted in the date hereof or to use such assets for their
intended purposes;

(ii)

the full legal name of such Grantor is as set forth on Schedule 3.1(A) and it
has not done in the last five years, and does not do, business under any other
name (including any trade-name or fictitious business name) except for those
names set forth on Schedule 3.1(B) (as such schedule may be amended or
supplemented from time to time);

(iii)

it has indicated on Schedule 3.1(A) (as such schedule may be amended or
supplemented from time to time): 1) the type of organization of such Grantor, 2)
the jurisdiction of organization of such Grantor, 3) the chief executive office
or sole place of business of such Grantor and 4) the Federal Taxpayer
Identification Number, if any, of such Grantor;

(i)

except as provided on Schedule 3.1(C), it has not changed its name, jurisdiction
of organization, Federal Taxpayer Identification Number, chief executive office
or sole place of business or its corporate structure in any way (e.g., by
merger, consolidation, change in corporate form or otherwise) within the past
five years;

(ii)

upon the filing of UCC-1 financing statements naming each Grantor as “debtor”
and the Collateral Agent as “secured party” and describing the Collateral in the
filing offices set forth opposite such Grantor’s name on Schedule 3.1(D) hereof
(as such schedule may be amended or supplemented from time to time), and
compliance with the other requirements of Article  of this Agreement, all
actions and consents necessary to create and perfect first priority security
interests in all of the Collateral (to the extent such perfection and priority
may be achieved by filings made in the United States) will have been made or
obtained and the security interests granted to the Collateral Agent hereunder
will constitute valid and perfected (to the extent such perfection and priority
may be achieved by filings made in the United States) first priority security
interests in all of the Collateral; provided that, additional filings in the PTO
and the U.S. Copyright Office may be necessary to perfect the Collateral Agent's
security interest in Patents, Trademarks and Copyrights that are the subject of
a registration or application and that are acquired by Grantors after the date
hereof;

(iii)

other than the financing statements filed in favor of the Collateral Agent, no
effective UCC financing statement, fixture filing or other instrument similar in
effect under any applicable law covering all or any part of the Collateral is on
file in any filing or recording office except for 5) financing statements for
which proper termination statements have been filed (or will be filed promptly
on or after the date hereof) and 6) financing statements, fixture filings or
other instruments similar in effect filed in connection with Permitted Liens;

(i)

except as has been obtained, no authorization, approval or other action by, and
no notice to or filing with, any Governmental Authority or regulatory body is
required for either 7) the pledge or grant by such Grantor of the Liens
purported to be created in favor of the Collateral Agent hereunder or 8) subject
to the Intercreditor Agreement (if applicable), the exercise by Collateral Agent
of any rights or remedies in respect of any Collateral (whether specifically
granted or created hereunder or created or provided for by applicable law),
except (i) for the filings contemplated by clause  above and (ii) as may be
required, in connection with the disposition of any Investment Related Property,
by laws generally affecting the offering and sale of Securities; and

(ii)

except as could not reasonably be expected to result in a Material Impairment,
all information supplied by such Grantor with respect to the Collateral (taken
as a whole) is accurate and complete in all material respects.

(b)

Covenants and Agreements.  Each Grantor hereby covenants and agrees that until
the payment in full of all Secured Obligations:

(i)

[Reserved];

(ii)

it shall not produce, use or permit any Collateral to be used (A) in violation
of any provision of this Agreement or (B) except as could not reasonably be
expected to result in a Material Impairment, unlawfully or in material violation
of any applicable material statute, regulation or ordinance or any policy of
insurance covering the Collateral;

(iii)

it shall not change its name, type of organization, jurisdiction of
organization, Federal Taxpayer Identification Number or corporate structure in
any way (e.g., by merger, consolidation, change in corporate form or otherwise)
unless it shall (A) promptly after such change or establishment notify the
Collateral Agent in writing, by executing and delivering to the Collateral Agent
a completed Pledge Supplement, substantially in the form of Exhibit A attached
hereto, together with all Supplements to Schedules thereto, of any such change
or establishment, identifying such new proposed name, jurisdiction of
organization, Federal Taxpayer Identification Number or corporate structure and
providing the Collateral Agent with copies of any relevant filings and such
other information in connection therewith as the Collateral Agent may reasonably
request and (B) take all actions required by applicable law, to maintain the
continuous validity, perfection and the same or better priority of the
Collateral Agent’s security interest in the Collateral intended to be granted
and agreed to hereby;

(iv)

to the extent required by the Indenture, it shall pay promptly when due all
property and other taxes, assessments and governmental charges or levies imposed
upon, and all claims (including claims for labor, materials and supplies)
against, the Collateral, except to the extent the validity thereof is being
contested in good faith;

(v)

it shall not sell, transfer or assign (by operation of law or otherwise) any
Collateral except as permitted under Section 4.10 of the Indenture; and

(vi)

unless and until all of the Equity Interests of and intercompany notes issued by
Oppenheimer & Co., Inc. are pledged as Collateral without regard to the
limitation described in Section 1.04(c) or (d), Oppenheimer & Co., Inc. shall
remain a direct Wholly-Owned Subsidiary of Viner Finance Inc. and the Company
shall not permit such Equity Interests or intercompany loans to be subject to
other Liens.

Section 8.b.  Receivables.

(a)

Representations and Warranties.  Each Grantor represents and warrants that no
Receivable in excess of $5,000,000 individually or $10,000,000 in the aggregate
is evidenced by, or constitutes, an Instrument or Chattel Paper which has not
been delivered to, or otherwise subjected to the control of, the Collateral
Agent to the extent required by, and in accordance with .

(b)

Covenants and Agreements: Each Grantor hereby covenants and agrees that until
the payment in full of all Secured Obligations:

(i)

it shall keep and maintain at its own cost and expense satisfactory and complete
records of the Receivables in its reasonable business judgment and consistent
with its past practice including, but not limited to, the originals of all
documentation with respect to all such Receivables and records of all payments
received and all credits granted on such Receivables, all merchandise returned
and all other dealings therewith;

(ii)

it shall not amend, modify, terminate or waive any provision of any Receivable
in any manner that could reasonably be expected to have a Material Adverse
Effect.  Other than in the ordinary course of business as generally conducted by
it and, except as otherwise provided in subsection (iii) below, during the
continuance of an Event of Default, such Grantor shall not (A) grant any
extension or renewal of the time of payment of any Receivable, (B) compromise or
settle any dispute, claim or legal proceeding with respect to any Receivable for
less than the total unpaid balance thereof, (C) release, wholly or partially,
any Person liable for the payment thereof, or (D) allow any credit or discount
thereon;

(iii)

except as otherwise provided in this subsection, each Grantor shall continue to
collect all amounts due or to become due to such Grantor under the Receivables
and any Supporting Obligation and diligently exercise each material right it may
have under any Receivable, any Supporting Obligation or Collateral Support, in
each case, at its own expense, and in connection with such collections and
exercise, such Grantor shall take such action as such Grantor or after the
occurrence and during the continuance of an Event of Default, the Collateral
Agent (acting pursuant to the direction it receives under the Indenture), may
deem necessary or advisable.  Notwithstanding the foregoing, subject to the
Intercreditor Agreement (if applicable), the Collateral Agent shall have the
right at any time during the continuance of an Event of Default to notify, or
require any Grantor to notify, any Account Debtor of the Collateral Agent’s
security interest in the Receivables and any Supporting Obligation and, in
addition, at any time following delivery by the Trustee to the Company of notice
of an Event of Default, the Collateral Agent may, subject to the Intercreditor
Agreement (if applicable) (A) direct the Account Debtors under any Receivables
to make payment of all amounts due or to become due to such Grantor thereunder
directly to the Collateral Agent; (B) notify, or require any Grantor to notify,
each Person maintaining a lockbox or similar arrangement to which Account
Debtors under any Receivables have been directed to make payment to remit all
amounts representing collections on checks and other payment items from time to
time sent to or deposited in such lockbox or other arrangement directly to the
Collateral Agent; and (C) enforce, at the expense of such Grantor, collection of
any such Receivables and to adjust, settle or compromise the amount or payment
thereof, in the same manner and to the same extent as such Grantor might have
done.  If the Collateral Agent notifies any Grantor that it has elected to
collect the Receivables in accordance with the preceding sentence, any payments
of Receivables received by such Grantor shall be promptly deposited by such
Grantor in the exact form received, duly indorsed by such Grantor to the
Collateral Agent if required, in a Securities Account or Deposit Account
maintained under the sole dominion and control of the Collateral Agent, and
until so turned over, all amounts and proceeds (including checks and other
instruments) received by such Grantor in respect of the Receivables, any
Supporting Obligation or Collateral Support shall be received in trust for the
benefit of the Collateral Agent hereunder and shall be segregated from other
funds of such Grantor and such Grantor shall not adjust, settle or compromise
the amount or payment of any Receivable, or release wholly or partly any Account
Debtor or obligor thereof, or allow any credit or discount thereon; and

(iv)

it shall use commercially reasonable efforts to keep in full force and effect
any Supporting Obligation or Collateral Support relating to any Receivable.

(c)

Delivery and Control of Receivables.  With respect to any Receivables in excess
of $5,000,000 individually or $10,000,000 in the aggregate that are evidenced
by, or constitute, Chattel Paper or Instruments, each Grantor shall, subject to
the Intercreditor Agreement (if applicable), cause each originally executed copy
thereof to be delivered to the Collateral Agent (or its agent or designee)
appropriately indorsed to the Collateral Agent or indorsed in blank: (i) with
respect to any such Receivables in existence on the date hereof, on or prior to
the date hereof, and (ii) with respect to any such Receivables hereafter
arising, within ten days of such Grantor acquiring rights therein.  With respect
to any Receivables in excess of $5,000,000 individually or $10,000,000 in the
aggregate which would constitute “electronic chattel paper” under Article 9 of
the UCC, each Grantor shall, subject to the Intercreditor Agreement (if
applicable), take all steps necessary to give the Collateral Agent control over
such Receivables (within the meaning of Section 9-105 of the UCC): (i) with
respect to any such Receivables in existence on the date hereof, on or prior to
the date hereof and (ii) with respect to any such Receivables hereafter arising,
within ten Business Days of such Grantor acquiring rights therein.  During the
continuance of an Event of Default, any Receivable that is evidenced by, or
constitutes, Chattel Paper or Instruments not otherwise required to be delivered
or subjected to the control of the Collateral Agent in accordance with this
subsection (c) shall be delivered or subjected to such control upon request of
the Collateral Agent (acting pursuant to written direction received under the
Indenture) at any time following delivery by the Trustee to the Company of
notice of an Event of Default.

Section 8.c  Investment Related Property.  

(a)

Representations and Warranties.  Each Grantor hereby represents and warrants as
follows:

(i)

Schedule 3.3(A) (as such schedule may be amended or supplemented from time to
time) sets forth under the headings “Pledged Stock, “Pledged LLC Interests,”
“Pledged Partnership Interests” and “Pledged Trust Interests,” respectively, all
of the Pledged Stock, Pledged LLC Interests, Pledged Partnership Interests and
Pledged Trust Interests owned by any Grantor and such Pledged Equity Interests
constitute the percentage of issued and outstanding shares of stock, percentage
of membership interests, percentage of partnership interests or percentage of
beneficial interest of the respective issuers thereof indicated on such
Schedule;

(ii)

it is the record and beneficial owner of the Pledged Equity Interests free of
all Liens, rights or claims of other Persons other than Permitted Liens and,
other than the Stock Restriction Agreement, there are no outstanding warrants,
options or other rights to purchase, or shareholder voting trusts or similar
agreements outstanding with respect to, or property that is convertible into, or
that requires the issuance or sale of, any Pledged Equity Interests;

(iii)

no consent that has not been made or obtained of any Person including any other
general or limited partner, any other member of a limited liability company, any
other shareholder or any other trust beneficiary is necessary or desirable in
connection with the creation, perfection or first priority status of the
security interest of the Collateral Agent in any Pledged Equity Interests or the
exercise by the Collateral Agent of the voting or other rights provided for in
this Agreement or the exercise of remedies in respect thereof (it being
understood that the rights and exercise of remedies by the Collateral Agent with
respect to the Capital Stock of Oppenheimer Multifamily Housing & Healthcare
Finance, Inc. is subject to the Stock Restriction Agreement);

(iv)

none of the Pledged LLC Interests nor Pledged Partnership Interests with respect
to any issuer which is a Subsidiary, if any, are or represent interests in
issuers that are: (A) registered as investment companies, (B) are dealt in or
traded on securities exchanges or markets or (C) have opted to be treated as
securities under the UCC of any jurisdiction;

(v)

Schedule 3.3(A) (as such schedule may be amended or supplemented from time to
time) sets forth under the heading “Pledged Debt” all of the Pledged Debt owned
by any Grantor, and all of such Pledged Debt are to the knowledge of such
Grantor valid and binding obligation of the issuers thereof subject to the
effect of applicable bankruptcy, insolvency, reorganization, moratorium and
other similar laws affecting rights of creditors and general principles of
equity and is not in default and constitutes all of the issued and outstanding
Indebtedness evidenced by an instrument or certificated security of the
respective issuers thereof owing to such Grantor;

(vi)

Schedule 3.3(A) (as such schedule may be amended or supplemented from time to
time) sets forth under the headings “Securities Accounts” and “Commodities
Accounts,” respectively, all of the Securities Accounts and Commodities Accounts
in which any Grantor has an interest.  The Grantors are the sole entitlement
holders of each such respective Securities Account and Commodities Account, and
no such Grantor has consented to, and is not otherwise aware of, any Person
(other than the Collateral Agent pursuant hereto) having “control” (within the
meanings of Sections 8-106 and 9-106 of the UCC) over, or any other interest in,
any such Securities Account or Commodity Account or any securities or other
property credited thereto, except to the extent such control would constitute a
Permitted Lien;

(vii)

Schedule 3.3(A) (as such schedule may be amended or supplemented from time to
time) sets forth under the heading “Deposit Accounts” all of the Deposit
Accounts in which each Grantor has an interest and the Grantors are the sole
account holders of each such respective Deposit Account and such Grantor has not
consented to, and is not otherwise aware of, any Person (other than the
Collateral Agent pursuant hereto) having “control” (within the meaning of
Section 9-104 of the UCC) over, or any other interest in, any such Deposit
Account or any money or other property deposited therein except to the extent
such control would constitute a Permitted Lien; and

(viii)

subject to , each Grantor has taken all actions necessary, including those
specified in , to: (iii) establish the Collateral Agent’s “control” (within the
meanings of Sections 8-106 and 9-106 of the UCC) over any portion of the
Investment Related Property constituting Certificated Securities, Uncertificated
Securities, Securities Accounts or Commodities Accounts (each as defined in the
UCC); (iv) except as otherwise in accordance with the last sentence of  hereof,
establish the Collateral Agent’s “control” (within the meaning of Section 9-104
of the UCC) over all Deposit Accounts; and (v) to deliver all Instruments to the
Collateral Agent.

(b)

Covenants and Agreements.  Each Grantor hereby covenants and agrees that until
the payment in full of all Secured Obligations:

(i)

without the prior written consent of the Collateral Agent, it shall not vote to
enable or take any other action to: (A) amend or terminate any partnership
agreement, limited liability company agreement, certificate of incorporation,
by-laws or other organizational documents in any way that materially and
adversely affects the validity, perfection or priority of the Collateral Agent’s
security interest, (B) other than as permitted under the Indenture, permit any
issuer of any Pledged Equity Interest which is a Subsidiary to issue any
additional stock, partnership interests, limited liability company interests or
other equity interests of any nature or to issue securities convertible into or
granting the right of purchase or exchange for any stock or other equity
interest of any nature of such issuer, (C) other than as permitted under the
Indenture, permit any issuer of any Pledged Equity Interest which is a
Subsidiary to dispose of all or a material portion of their assets, (D) during
the continuance of an Event of Default waive any material default under or
breach of any material terms of any organizational document relating to the
issuer of any Pledged Equity Interest or the terms of any Pledged Debt, or (E)
cause any issuer of any Pledged Partnership Interests or Pledged LLC Interests
in each case which is a Subsidiary which are not securities (for purposes of the
UCC) on the date hereof to elect or otherwise take any action to cause such
Pledged Partnership Interests or Pledged LLC Interests to be treated as
securities for purposes of the UCC or to cause the issuance of certificates or
other evidence of Pledged Partnership Interests or Pledged LLC Interests,
respectively, in such Grantor without the consent of the Collateral Agent;
provided, however, that notwithstanding the foregoing, if any issuer of any
Pledged Partnership Interests or Pledged LLC Interests takes any such action in
violation of the foregoing in this clause (E), such Grantor shall promptly
notify the Collateral Agent in writing of any such election or action and, in
such event, shall take all steps necessary or advisable to establish the
Collateral Agent’s “control” thereof;

(ii)

in the event it acquires rights in any Investment Related Property after the
date hereof, it shall promptly deliver to the Collateral Agent a completed
Pledge Supplement, together with all Supplements to Schedules thereto,
reflecting such new Investment Related Property and all other Investment Related
Property.  Notwithstanding the foregoing, it is understood and agreed that the
security interest of the Collateral Agent shall attach to all Investment Related
Property immediately upon any Grantor’s acquisition of rights therein and shall
not be affected by the failure of any Grantor to deliver a supplement to
Schedule 3.3 as required hereby;

(iii)

except as provided in the next sentence or in the Indenture, in the event such
Grantor receives any dividends, interest or distributions on any Investment
Related Property, or any securities or other property upon the merger,
consolidation, liquidation or dissolution of any issuer of any Investment
Related Property, then (A) such dividends, interest or distributions and
securities or other property shall be included in the definition of Collateral
without further action and (B) such Grantor shall within ten days take all
steps, if any, necessary or advisable to ensure the validity, perfection,
priority and, if applicable, control of the Collateral Agent over such
Investment Related Property (including delivery thereof to the Collateral Agent)
and pending any such action such Grantor shall be deemed to hold such dividends,
interest, distributions, securities or other property in trust for the benefit
of the Collateral Agent and shall be segregated from all other property of such
Grantor.  Notwithstanding the foregoing, so long as no Event of Default shall
have occurred and be continuing, the Collateral Agent authorizes each Grantor to
retain all cash dividends and distributions and all payments of interest and
principal;

(iv)

it shall comply in all material respects with all of its obligations under any
partnership agreement or limited liability company agreement relating to Pledged
Partnership Interests or Pledged LLC Interests and shall enforce in all material
respects all of its rights with respect to any Investment Related Property;

(v)

it shall notify the Collateral Agent, in writing, of any default under any
Pledged Debt that has caused, either in any case or in the aggregate, reasonably
be expected to have a Material Adverse Effect;

(vi)

without the prior written consent of the Collateral Agent or as permitted under
the Indenture, it shall not permit any issuer of any Pledged Equity Interest
which is a Subsidiary to merge or consolidate unless all the outstanding capital
stock or other equity interests of the surviving or resulting corporation,
limited liability company, partnership or other entity is, upon such merger or
consolidation, pledged hereunder and no cash, securities or other property is
distributed in respect of the outstanding equity interests of any other
constituent company; provided that if the surviving or resulting company upon
any such merger or consolidation involving an issuer which is not a Domestic
Subsidiary, then such Grantor shall only be required to pledge equity interests
in accordance with Section 1.04(b) hereof; and

(vii)

each Grantor consents to the grant by each other Grantor of a security interest
in all Investment Related Property to the Collateral Agent and, subject to the
terms of the applicable partnership agreement or limited liability company
agreement or operating agreement, to the transfer of any Pledged Partnership
Interest and any Pledged LLC Interest to the Collateral Agent or its nominee
following an Event of Default and to the substitution of the Collateral Agent or
its nominee as a partner in any partnership or as a member in any limited
liability company with all the rights and powers related thereto.

(c)

Delivery and Control.  Subject to Sections 1.04(g), (h) and (i) herein, each
Grantor agrees that with respect to (vi) any Investment Related Property in
which it currently has rights it shall comply with the provisions of this  on or
before the Issue Date and (vii) with respect to any Investment Related Property
hereafter acquired by such Grantor it shall comply with the provisions of this
 within ten days upon acquiring rights therein.  With respect to any Investment
Related Property that is represented by a certificate or that is an “instrument”
(other than any Investment Related Property credited to a Securities Account) it
shall cause such certificate or instrument to be delivered to the Collateral
Agent, indorsed in blank by an “effective indorsement” (as defined in Section
8-107 of the UCC), regardless of whether such certificate constitutes a
“certificated security” for purposes of the UCC.  With respect to any Investment
Related Property that is an “uncertificated security” for purposes of the UCC
(other than any “uncertificated securities” credited to a Securities Account),
it shall use commercially reasonable efforts to cause the issuer of such
uncertificated security to either (i) register the Collateral Agent as the
registered owner thereof on the books and records of the issuer or (ii) execute
an Uncertificated Securities Control Agreement pursuant to which such issuer
agrees to comply with the Collateral Agent’s instructions with respect to such
uncertificated security without further consent by such Grantor.  With respect
to any Investment Related Property consisting of Securities Accounts, Securities
Entitlements or Commodities Accounts (other than to the extent constituting
Excluded Property), it shall use commercially reasonable efforts to cause the
securities intermediary maintaining such Securities Account, Securities
Entitlements or Commodities Accounts to execute a Securities Account Control
Agreement (or, in the case of Commodities Accounts, a substantially similar
agreement in form and substance reasonably acceptable to the Collateral
Agreement) pursuant to which it shall agree to comply with the Collateral
Agent’s “entitlement orders” during the continuance of an Event of Default
without further consent by such Grantor.  With respect to any Investment Related
Property that is a “Deposit Account” (other than to the extent constituting
Excluded Property), it shall use commercially reasonable efforts to cause the
depositary institution maintaining such account to enter into a Deposit Account
Control Agreement pursuant to which the Collateral Agent shall have “control”
(within the meaning of Section 9-104 of the UCC) over such Deposit Account.
 Each Grantor shall have entered into such control agreement or agreements with
respect to: (i) any Securities Accounts, Securities Entitlements or Deposit
Accounts that exist on the Issue Date, as soon as practicable and in no event
later than the date that is sixty days (or in the case of Deposit Accounts,
ninety days) after the Issue Date, or at such other reasonable period agreed to
by the Collateral Agent and (ii) any Securities Accounts, Securities
Entitlements or Deposit Accounts that are created or acquired after the Issue
Date, as of or prior to the deposit or transfer of any such Securities
Entitlements or funds, whether constituting moneys or investments, into such
Securities Accounts or Deposit Accounts.  Notwithstanding anything to the
contrary, no Grantor shall be required  to take any actions hereunder with
respect to any Securities Account or Deposit  Account to the extent such
Securities Account and/or Deposit Account constitutes  Excluded Property.
 During the continuance of an Event of Default, the Collateral Agent shall,
subject to the Intercreditor Agreement (if applicable), have the right, with
prior written notice to any Grantor, to transfer all or any portion of the
Investment Related Property to its name or the name of its nominee or agent.  In
addition, during the continuance of an Event of Default the Collateral Agent
shall, subject to the Intercreditor Agreement (if applicable), have the right at
any time, without notice to any Grantor, to exchange any certificates or
instruments representing any Investment Related Property for certificates or
instruments of smaller or larger denominations.

(b)

Voting and Distributions.

(i)

So long as an Event of Default shall have not have occurred and be continuing:

(A)

except as otherwise provided in  of this Agreement, each Grantor shall be
entitled to exercise or refrain from exercising any and all voting and other
consensual rights pertaining to the Investment Related Property or any part
thereof, provided that no Grantor shall exercise or refrain from exercising any
such right (iii) that would have a Material Adverse Effect; or (iv) for any
purpose inconsistent with the terms of this Agreement or the Indenture; it being
understood, however, that for the purpose of clause  neither the voting by such
Grantor of any Pledged Stock for, or such Grantor’s consent to, the election of
directors (or similar governing body) at any meeting of stockholders or action
by written consent in lieu thereof or with respect to incidental matters at any
such meeting or in such consent, nor such Grantor’s consent to or approval of
any action otherwise permitted under this Agreement and the Indenture, shall be
deemed inconsistent with the terms of this Agreement or the Indenture within the
meaning of this ; and

(B)

the Collateral Agent shall promptly execute and deliver (or cause to be executed
and delivered) to each Grantor all proxies, and other instruments as such
Grantor may from time to time reasonably request for the purpose of enabling
such Grantor to exercise the voting and other consensual rights when and to the
extent which it is entitled to exercise pursuant to clause ;

(ii)

Upon the occurrence and during the continuation of an Event of Default, subject
to the Intercreditor Agreement (if applicable):

(A)

all rights of each Grantor to exercise or refrain from exercising the voting and
other consensual rights which it would otherwise be entitled to exercise
pursuant hereto shall cease and all such rights shall thereupon become vested in
the Collateral Agent who shall thereupon have the sole right but not the
obligation to exercise such voting and other consensual rights; and

(B)

in order to permit the Collateral Agent to exercise the voting and other
consensual rights which it may be entitled to exercise pursuant hereto and to
receive all dividends and other distributions which it may be entitled to
receive hereunder: (v) each Grantor shall promptly execute and deliver (or cause
to be executed and delivered) to the Collateral Agent all proxies, dividend
payment orders and other instruments as the Collateral Agent may from time to
time reasonably request and (vi) each Grantor acknowledges that the Collateral
Agent may utilize the power of attorney set forth in .

(b)

U.S. Broker-Dealer Subsidiaries.  Notwithstanding any contrary provision of this
Agreement, (vii) no U.S.  Broker-Dealer Subsidiary shall be a party to the
Indenture or the Security Agreement or have any obligations thereunder and
(viii) the Collateral Agent and the Secured Parties acknowledge that the
exercise of any rights and remedies hereunder with respect to the capital stock
of or other interests in any U.S. Broker-Dealer Subsidiary will be subject to
the receipt of any approvals from any applicable SRO (including, without
limitation, the New York Stock Exchange) then required for the exercise of such
rights and remedies.

Section 8.b Material Contracts.  

(a)

Representations and Warranties.  Each Grantor hereby represents and warrants as
follows:

(i)

Schedule 3.4 (as such schedule may be amended or supplemented from time to time)
sets forth all of the Material Contracts to which such Grantor has rights;

(ii)

the Material Contracts, true and complete copies (including any amendments or
supplements thereof) of which have been furnished to the Collateral Agent, have
been duly authorized, executed and delivered by the Grantors and, to the
knowledge of the Grantors, the other parties thereto, are in full force and
effect and are binding upon and enforceable against the Grantors and, to the
knowledge of the Grantors, the other parties thereto in accordance with their
respective terms subject to the effect of bankruptcy, insolvency,
reorganization, moratorium and other similar laws affecting rights of creditors
generally and general principles of equity.

(b)

Covenants and Agreements.  Each Grantor hereby covenants and agrees that until
the payment in full of the Secured Obligations:

(i)

during the continuance of an Event of Default, in addition to any rights under
Section 3.03, the Collateral Agent may, subject to the Intercreditor Agreement
(if applicable), if it deems reasonably necessary at any time notify, or require
any Grantor to so notify, the counterparty on any Material Contract of the
security interest of the Collateral Agent therein.  In addition, after the
occurrence and during the continuance of an Event of Default, the Collateral
Agent may upon written notice to the applicable Grantor, notify, or require any
Grantor to notify, the counterparty to make all payments under the Material
Contracts directly to the Collateral Agent;

(ii)

after the occurrence and during the continuance of an Event of Default, each
Grantor shall deliver promptly to the Collateral Agent a copy of each material
demand, notice or document received by it relating in any way to any Material
Contract;

(iii)

it shall perform in all material respects all of its obligations with respect to
the Material Contracts except where failure to do so could not reasonably be
expected to have a Material Adverse Effect;

(iv)

it shall in its reasonable business judgment and consistent with its past
practice exercise each material right it may have under any Material Contract,
any Supporting Obligation or Collateral Support, in each case, at its own
expense, and in connection with such collections and exercise, such Grantor
shall take such action as such Grantor or after the occurrence and during the
continuance of an Event of Default, the Collateral Agent (acting pursuant to
written direction received under the Indenture) may deem necessary or advisable;

(v)

it shall use its commercially reasonable business judgment in deciding whether
or not to keep in full force and effect any Supporting Obligation or Collateral
Support relating to any Material Contract.

Section 8.c.  Intellectual Property.  

(a)

Representations and Warranties.  Except as disclosed in Schedule 3.5(H) (as such
schedule may be amended or supplemented from time to time), each Grantor hereby
represents and warrants as follows:

(i)

Schedule 3.5(A) (as such schedule may be amended or supplemented from time to
time) sets forth a true and complete list of (ix) all United States, state and
foreign registrations of and applications for Patents, Trademarks, and
Copyrights owned by each Grantor and material to the business of each Grantor
and (x) all Patent Licenses, Trademark Licenses and Copyright Licenses material
to the business of each Grantor;

(ii)

it has executed and delivered to the Collateral Agent Intellectual Property
Security Agreements for all registered United States Copyrights, Patents and
Trademarks owned by such Grantor, including, but not limited to, all United
States Copyrights, Patents and Trademarks on Schedule 3.5 (as such schedule may
be amended or supplemented from time to time);

(iii)

it is the sole and exclusive owner of the entire right, title, and interest in
and to or has the valid right to use the material Intellectual Property on
Schedule 3.5 (as such schedule may be amended or supplemented from time to time)
listed under its respective name, and owns or has right to use all other
material Intellectual Property used in or necessary to conduct its business, as
currently conducted free and clear of all Liens, claims, encumbrances and
licenses, except for Permitted Liens, licenses in existence as of the date
hereof and licenses granted in the ordinary course of business (as each may be
amended or supplemented from time to time);

(iv)

to its knowledge, all Intellectual Property owned by such Grantor is subsisting
and has not been adjudged invalid or unenforceable, in whole or in part, except
as could not reasonably be expected to have a Material Adverse Effect or result
in Material Impairment of the value of the Intellectual Property Collateral
taken as a whole, and each Grantor has performed all acts and has paid all
renewal, maintenance, and other fees required to maintain each and every
registration and application of material Intellectual Property owned by such
Grantor in full force and effect, except to the extent that a particular Patent,
Trademark or Copyright is no longer material or necessary in any material
respect to the business of such Grantor;

(v)

all material Intellectual Property owned by such Grantor is, to its knowledge,
valid and enforceable in all material respects; no holding, decision, or
judgment has been rendered in any action or proceeding before any court or
administrative authority challenging the validity of, such Grantor’s right to
register, or such Grantor’s rights to own or use, any Intellectual Property
except as could not reasonably be expected to have a Material Adverse Effect or
result in Material Impairment of the value of the Intellectual Property
Collateral taken as a whole, and no such action or proceeding is pending or, to
such Grantor’s knowledge, threatened except as disclosed in Schedule 3.5(H) (as
such schedule may be amended or supplemented from time to time);

(vi)

all registrations and applications for Copyrights, Patents and Trademarks owned
by such Grantor are standing in the name of such Grantor, and none of the
material Trademarks, Patents, Copyrights or Trade Secret Collateral owned by
such Grantor has been licensed to any affiliate or third party, except for
Permitted Liens, licenses in existence as of the date hereof and licenses
granted in the ordinary course of business (as each may be amended or
supplemented from time to time);

(vii)

it has been using appropriate statutory notice of registration in connection
with its use of registered Trademarks, proper marking practices in connection
with the use of Patents, and appropriate notice of copyright in connection with
the publication of Copyrights material to the business of such Grantor;

(viii)

it uses adequate standards of quality in the manufacture, distribution, and sale
of all products sold and in the provision of all services rendered under or in
connection with all material Trademarks to maintain the validity of such
Trademarks and has taken all commercially reasonable action necessary to insure
that all licensees of such Trademarks owned by such Grantor use such adequate
standards of quality;

(ix)

to its knowledge, the conduct of its business does not infringe upon any
trademark, patent, copyright, trade secret or similar intellectual property
right owned or controlled by a third party; no written claim has been made to
such Grantor that the use of any material Intellectual Property owned or used by
such Grantor (or any of its respective licensees) violates the asserted rights
of any third party except as could not reasonably be expected to have a Material
Adverse Effect or result in a Material Impairment of the value of the
Intellectual Property Collateral taken as a whole,;

(x)

to its knowledge, no third party is infringing upon any Intellectual Property
owned or used by such Grantor, or any of its respective licensees, except as
could not reasonably be expected to have a Material Adverse Effect;

(xi)

no settlement or consents, covenants not to sue, nonassertion assurances, or
releases have been entered into by such Grantor or to which such Grantor is
bound that adversely affect its rights to own or use any Intellectual Property
except as would not have a Material Adverse Effect or result in a Material
Impairment of the value of the Intellectual Property Collateral taken as a
whole, in each case individually or in the aggregate; and

(xii)

such Grantor has not made a previous assignment, sale, transfer or agreement
constituting a present or future assignment, sale or transfer of any material
Intellectual Property for purposes of granting a security interest or as
Collateral that has not been terminated or released.  There is no effective
financing statement or other document or instrument now executed, or on file or
recorded in any public office, granting a security interest in or otherwise
encumbering any part of the Intellectual Property, other than in favor of the
Collateral Agent or Permitted Liens.

(b)

Covenants and Agreements.  Each Grantor hereby covenants and agrees as follows
until the payment in full of the Secured Obligations:

(i)

it shall not, unless consistent with reasonable commercial judgment, do any act
or omit to do any act whereby any of the Intellectual Property which is material
to the business of such Grantor may lapse, or become abandoned, dedicated to the
public, or unenforceable, or which would adversely affect the validity, grant,
or enforceability of the security interest granted therein, except to the extent
that a particular item of Intellectual Property is no longer material or
necessary to the business of such Grantor;

(ii)

it shall not, unless consistent with reasonable commercial judgment, it shall
not, with respect to any Trademarks which are material to the business of such
Grantor, cease the use of any of such Trademarks or fail to maintain the level
of the quality of products sold and services rendered under any of such
Trademark at a level at least substantially consistent with the quality of such
products and services as of the date hereof, and each Grantor shall take all
commercially reasonable steps necessary to ensure that licensees of such
Trademarks use such consistent standards of quality, except to the extent that a
Trademark is no longer material or necessary to the business of such Grantor;

(iii)

it shall promptly notify the Collateral Agent, in writing, if it knows or has
reason to know that any item of the Intellectual Property that is material to
the business of such Grantor is reasonably likely to become (xi) abandoned or
dedicated to the public or placed in the public domain, (xii) invalid or
unenforceable, or (xiii) subject to any material adverse determination or
development, (including the institution of proceedings) in any action or
proceeding in the United States Patent and Trademark Office, the United States
Copyright Office, any state registry, any foreign counterpart of the foregoing,
or any court, other than routine office actions in the ordinary course of
prosecution;

(ii)

it shall take all commercially reasonable steps in the United States Patent and
Trademark Office, the United States Copyright Office, any state registry or any
foreign counterpart of the foregoing, to pursue any material application and
maintain any registration of each Trademark, Patent, and Copyright owned by such
Grantor the maintenance or registration of which is material to its business
including, but not limited to, those material items on Schedule 3.5(A) (as each
may be amended or supplemented from time to time);

(iii)

in the event that any material Intellectual Property owned by or exclusively
licensed to such Grantor is infringed, misappropriated, or diluted by a third
party in any material respect, such Grantor shall promptly take all commercially
reasonable actions to protect such Intellectual Property including, but not
limited to, the initiation of a suit for injunctive relief where appropriate and
to recover damages;

(iv)

it shall promptly (but in no event more than thirty days after the end of each
quarterly period of the fiscal year in which such Grantor obtains knowledge
thereof) report to the Collateral Agent (xiv) the filing of any application to
register any Intellectual Property with the United States Patent and Trademark
Office, the United States Copyright Office, or any state registry or foreign
counterpart of the foregoing (whether such application is filed by such Grantor
or through any agent, employee, licensee, or designee thereof) and (xv) the
registration of any Intellectual Property by any such office, in each case by
executing and delivering to the Collateral Agent a completed Pledge Supplement,
substantially in the form of Exhibit A attached hereto, together with all
Supplements to Schedules thereto;

(ii)

it shall execute and deliver to the Collateral Agent Intellectual Property
Security Agreements and such other document reasonably required to acknowledge,
confirm, register, record, or perfect the Collateral Agent’s interest in the
United States in any part of the Intellectual Property, whether now owned or
hereafter acquired, which is established under the laws of the United States or
any state;

(iii)

except with the prior consent of the Collateral Agent or as permitted under the
Indenture, (xvi) no Grantor shall execute, and there will not be on file in any
public office, any financing statement or other document or instruments which
remain in effect, except financing statements or other documents or instruments
filed or to be filed in favor of the Collateral Agent or in connection with
Permitted Liens and (xvii) such Grantor shall not sell, assign, transfer, grant
any option, or create or suffer to exist any Lien upon or with respect to the
Intellectual Property, except for the Lien created by and under this Security
Agreement and the other Notes Documents or Permitted Liens and any licenses in
existence on the date hereof or granted in the ordinary course of business;

(ii)

it shall hereafter use commercially reasonable efforts so as not to permit the
inclusion in any contract to which it hereafter becomes a party of any provision
that would be reasonably likely to materially impair or prevent the creation of
a security interest in, or the assignment of, such Grantor’s rights and
interests in any property included within the definitions of any Intellectual
Property material to its business acquired under such contracts;

(iii)

it shall take all commercially reasonable steps to protect the secrecy of all
Trade Secrets relating to the products and services sold or delivered under or
in connection with the Intellectual Property material to its business,
including, for example, entering into confidentiality agreements with key
employees and labeling and restricting access to secret information and
documents, except to the extent that a Trade Secret is no longer material to the
business of such Grantor;

(iv)

it shall use all necessary and proper statutory notice in connection with its
use of any of the Intellectual Property material to its business; and

(v)

it shall continue to collect, at its own expense, all material amounts due or to
become due to such Grantor in respect of the Intellectual Property material to
its business or any portion thereof.  In connection with such collections, such
Grantor may take such action as such Grantor or after the occurrence and during
the continuance of an Event of Default, the Collateral Agent (acting pursuant to
written direction received under the Indenture) may deem reasonably necessary or
advisable to enforce collection of such amounts.

ARTICLE 9
Further Assurances; Additional Grantors

Section 9.a.  Further Assurances.  

(a)

Each Grantor agrees that from time to time, at the expense of such Grantor, that
it shall promptly execute and deliver all further instruments and documents, and
take all further action, that may be reasonably necessary, or are required by
applicable law in order to create and/or maintain the validity, perfection or
priority of and protect any security interest granted or purported to be granted
hereby or to enable the Collateral Agent to exercise and enforce its rights and
remedies hereunder with respect to any Collateral and with respect to
Intellectual Property Collateral consistent with subsection (ii).  Without
limiting the generality of the foregoing, each Grantor shall:

(i)

file such financing or continuation statements, or amendments thereto, and
execute and deliver such other agreements, instruments, endorsements, powers of
attorney or notices, as may be necessary, or are required by applicable law, in
order to perfect and preserve the security interests granted or purported to be
granted hereby and with respect to Intellectual Property Collateral consistent
with subsection (ii);

(ii)

take all actions reasonably necessary to ensure the recordation of appropriate
evidence of the liens and security interests granted hereunder in the
Intellectual Property material to the business of any Grantor with any
intellectual property registry in the United States in which said material
Intellectual Property is registered or in which an application for registration
is pending including the United States Patent and Trademark Office, the United
States Copyright Office and the various Secretaries of State; and

(iii)

appear in and defend any action or proceeding that may affect such Grantor’s
title to or the Collateral Agent’s security interest in all or any material part
of the Collateral.

(b)

Each Grantor hereby authorizes (but does not obligate) the Collateral Agent to
file a Record or Records, including financing or continuation statements, and
amendments thereto, in all jurisdictions and with all filing offices as the
Collateral Agent may determine (in accordance with written direction received by
it pursuant to the Indenture) are necessary or advisable to perfect the security
interest granted to the Collateral Agent herein and with respect to Intellectual
Property Collateral consistent with subsection (a)(ii).  Such financing
statements may describe the Collateral in the same manner as described herein or
may contain an indication or description of collateral that describes such
property in any other manner as is necessary, advisable or prudent to ensure the
perfection of the security interest in the Collateral granted to the Collateral
Agent herein, including describing such property as “all assets, whether now
owned or hereafter acquired” or “all personal property, whether now owned or
hereafter acquired” or using words of similar import.   Each Grantor shall
furnish to the Collateral Agent from time to time statements and schedules
further identifying and describing the Collateral and such other reports in
connection with the Collateral as the Collateral Agent may reasonably request,
all in reasonable detail.  Notwithstanding anything to the contrary contained
herein, the Collateral Agent shall have no duty as to any Collateral in its
possession or control as to preservation of rights against third parties or any
other rights pertaining thereto and the Collateral Agent shall not be
responsible for filing any financing or continuation statements or recording any
documents or instruments in any public office at any time or times or otherwise
perfecting or maintaining the perfection of any security interest in the
Collateral.

(c)

Each Grantor hereby pledges to modify this Agreement by amending Schedule 3.5
(as such schedule may be amended or supplemented from time to time) to include
reference to any right, title or interest in any existing material registered or
applied-for Intellectual Property or any material registered or applied-for
Intellectual Property acquired or developed by any Grantor after the execution
hereof or to delete any reference to any right, title or interest in any such
Intellectual Property in which any Grantor no longer has or claims any right,
title or interest.

Section 9.b.  Additional Grantors.  From time to time subsequent to the date
hereof, additional Persons may become parties to this Agreement as additional
Grantors (each, an “Additional Grantor”), by executing a counterpart agreement
(each, a “Counterpart Agreement”).  Upon delivery of any such Counterpart
Agreement to the Collateral Agent, notice of which is hereby waived by Grantors,
each Additional Grantor shall be a Grantor and shall be as fully a party hereto
as if Additional Grantor were an original signatory hereto.  Each Additional
Grantor shall deliver to the Collateral Agent, together with such Counterpart
Agreement, a completed Pledge Supplement together with all Supplements to
Schedules thereto, reflecting all personal property to which it has rights that
will be deemed Collateral pursuant to .  Each Grantor expressly agrees that its
obligations arising hereunder shall not be affected or diminished by the
addition or release of any other Grantor hereunder, nor by any election of
Collateral Agent not to cause any Subsidiary of the Company to become an
Additional Grantor hereunder.

ARTICLE 10
Collateral Agent Appointed Attorney-in-fact

Section 10.a.  Power of Attorney.  Each Grantor hereby irrevocably appoints the
Collateral Agent (such appointment being coupled with an interest) as such
Grantor’s attorney-in-fact, with full authority in the place and stead of such
Grantor and in the name of such Grantor, the Collateral Agent or otherwise, from
time to time in the Collateral Agent’s reasonable discretion (which shall be
exercised in accordance with written direction received pursuant to the
Indenture) to take any action and to execute any instrument that the Collateral
Agent may deem reasonably necessary or advisable to accomplish the purposes of
this Agreement, including the following (in each case, other than clause (e)
below, subject to the Intercreditor Agreement (if applicable)) :

(a)

upon the occurrence and during the continuance of any Event of Default, to
obtain and adjust insurance required to be maintained by such Grantor or paid to
the Collateral Agent pursuant to the Indenture;

(b)

upon the occurrence and during the continuance of any Event of Default, to ask
for, demand, collect, sue for, recover, compound, receive and give acquittance
and receipts for moneys due and to become due under or in respect of any of the
Collateral;

(c)

upon the occurrence and during the continuance of any Event of Default, to
receive, endorse and collect any drafts or other instruments, documents and
chattel paper in connection with clause ;

(d)

upon the occurrence and during the continuance of any Event of Default, to file
any claims or take any action or institute any proceedings that the Collateral
Agent may deem necessary or desirable for the collection of any of the
Collateral or otherwise to enforce the rights of the Collateral Agent with
respect to any of the Collateral;

(e)

to prepare and file any UCC financing statements against such Grantor as debtor;

(f)

upon the occurrence and during the continuance of any Event of Default, to
prepare, sign, and file for recordation in any intellectual property registry,
appropriate evidence of the lien and security interest granted herein in the
Intellectual Property in the name of such Grantor as assignor;

(g)

upon the occurrence and during the continuance of any Event of Default, to take
or cause to be taken all actions necessary to perform or comply or cause
performance or compliance with the terms of this Agreement, including access to
pay or discharge taxes or Liens (other than Permitted Liens) levied or placed
upon or threatened against the Collateral, the legality or validity thereof and
the amounts necessary to discharge the same to be determined by the Collateral
Agent in its sole discretion, any such payments made by the Collateral Agent to
become obligations of such Grantor to the Collateral Agent, due and payable
immediately without demand; and

(h)

upon the occurrence and during the continuance of any Event of Default,
generally, to the extent permitted by applicable law, to sell, transfer, pledge,
make any agreement with respect to or otherwise deal with any of the Collateral
as fully and completely as though the Collateral Agent were the absolute owner
thereof for all purposes, and to do, at the Collateral Agent’s option and such
Grantor’s expense, at any time or from time to time, all acts and things that,
to the extent permitted by applicable law, the Collateral Agent deems reasonably
necessary to protect, preserve or realize upon the Collateral and the Collateral
Agent’s security interest therein in order to effect the intent of this
Agreement, all as fully and effectively as such Grantor might do.

Section 10.b.  No Duty on the Part of Collateral Agent or Secured Parties.  The
powers conferred on the Collateral Agent hereunder are solely to protect the
interests of the Secured Parties in the Collateral and shall not impose any duty
upon the Collateral Agent or any Secured Creditor to exercise any such powers.
 The Collateral Agent and the Secured Parties shall be accountable only for
amounts that they actually receive as a result of the exercise of such powers,
and neither they nor any of their or their affiliates’ officers, directors,
employees or agents shall be responsible to any Grantor for any act or failure
to act hereunder, except for their own gross negligence or willful misconduct.

ARTICLE 11
Remedies

Section 11.a.  Generally.  

(a)

During the continuance of an Event of Default, following delivery by the Trustee
to the Company of notice of an Event of Default, the Collateral Agent or its
designee may (but shall not be obligated to), subject to the Intercreditor
Agreement (if applicable), exercise in respect of the Collateral, in addition to
all other rights and remedies provided for herein or otherwise available to it
at law or in equity, all the rights and remedies of a secured party under the
UCC (whether or not the UCC applies to the affected Collateral) to collect,
enforce or satisfy any Secured Obligations then owing, whether by acceleration
or otherwise, and also may pursue any of the following separately, successively
or simultaneously:

(i)

require any Grantor to, and each Grantor hereby agrees that it shall at its
expense and promptly upon request of the Collateral Agent forthwith, assemble
all or part of the Collateral as directed by the Collateral Agent and make it
available to the Collateral Agent at a place to be designated by the Collateral
Agent that is reasonably convenient to both parties;

(ii)

enter onto the property where any Collateral is located and take possession
thereof with or without judicial process;

(iii)

prior to the disposition of the Collateral, store, process, repair or
recondition the Collateral or otherwise prepare the Collateral for disposition
in any manner to the extent the Collateral Agent deems appropriate; and

(iv)

without notice except as specified below or under the UCC or other applicable
law, sell, assign, lease, license (on an exclusive or nonexclusive basis) or
otherwise dispose of the Collateral or any part thereof in one or more parcels
at public or private sale, at any of the Collateral Agent’s offices or
elsewhere, for cash, on credit or for future delivery, at such time or times and
at such price or prices and upon such other terms as the Collateral Agent may
deem commercially reasonable.

(b)

The Collateral Agent or any Secured Creditor may be the purchaser of any or all
of the Collateral at any public or private (to the extent such portion of the
Collateral being privately sold is of a kind that is customarily sold on a
recognized market or the subject of widely distributed standard price
quotations) sale in accordance with the UCC and other applicable law and the
Collateral Agent, as collateral agent for and representative of the Secured
Parties, shall be entitled, for the purpose of bidding and making settlement or
payment of the purchase price for all or any portion of the Collateral sold at
any such sale made in accordance with the UCC, to use and apply any of the
Secured Obligations as a credit on account of the purchase price for any
Collateral payable by the Collateral Agent at such sale.  Each purchaser at any
such sale shall hold the property sold absolutely free from any claim or right
on the part of any Grantor, and each Grantor hereby waives (to the extent
permitted by applicable law) all rights of redemption, stay and/or appraisal
which it now has or may at any time in the future have under any rule of law or
statute now existing or hereafter enacted.  Each Grantor agrees that, to the
extent notice of sale shall be required by law (and unless otherwise provided by
applicable law), at least ten days notice to such Grantor of the time and place
of any public sale or the time after which any private sale is to be made shall
constitute reasonable notification.  The Collateral Agent shall not be obligated
to make any sale of Collateral regardless of notice of sale having been given.
 The Collateral Agent may adjourn any public or private sale from time to time
by announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned.
 Each Grantor agrees that it would not be commercially unreasonable for the
Collateral Agent to dispose of the Collateral or any portion thereof by using
Internet sites that provide for the auction of assets of the types included in
the Collateral or that have the reasonable capability of doing so, or that match
buyers and sellers of assets.  Each Grantor hereby waives any claims against the
Collateral Agent and the Secured Parties arising by reason of the fact that the
price at which any Collateral may have been sold at such a private sale was less
than the price which might have been obtained at a public sale, even if the
Collateral Agent accepts the first offer received and does not offer such
Collateral to more than one offeree, provided that this sentence shall not
restrict the operation of Section 9-615(f) of the UCC or other applicable law.
 If the proceeds of any sale or other disposition of the Collateral are
insufficient to pay all the Secured Obligations, Grantors shall be liable for
the deficiency and the reasonable fees of any attorneys employed by the
Collateral Agent to collect such deficiency and the Collateral Agent shall not
be liable to any party for such deficiency.  Each Grantor further agrees that a
breach of any of the covenants contained in this Section will cause irreparable
injury to the Collateral Agent, that the Collateral Agent has no adequate remedy
at law in respect of such breach and, as a consequence, that each and every
covenant contained in this Section shall be specifically enforceable against
such Grantor, and such Grantor hereby waives and agrees not to assert any
defenses against an action for specific performance of such covenants except for
a defense that no default has occurred giving rise to the Secured Obligations
becoming due and payable prior to their stated maturities.  Nothing in this
Section shall in any way alter the rights of the Collateral Agent hereunder.

(c)

The Collateral Agent may sell the Collateral without giving any warranties as to
the Collateral.  The Collateral Agent may specifically disclaim or modify any
warranties of title or the like.  This procedure will not be considered to
adversely effect the commercial reasonableness of any sale of the Collateral.

(d)

If the Collateral Agent sells any of the Collateral on credit, the Secured
Obligations will be credited only with payments actually made by the purchaser
and received by the Collateral Agent and applied to the indebtedness of the
purchaser.  In the event the purchaser fails to pay for the Collateral, the
Collateral Agent may resell the Collateral.

(e)

The Collateral Agent shall have no obligation to marshal any of the Collateral.

Section 11.b.  Investment Related Property.  

(a)

Each Grantor recognizes that, by reason of certain prohibitions contained in the
Securities Act and applicable state securities laws, the Collateral Agent may be
compelled, with respect to any sale of all or any part of the Investment Related
Property conducted without prior registration or qualification of such
Investment Related Property under the Securities Act and/or such state
securities laws, to limit purchasers to those who will agree, among other
things, to acquire the Investment Related Property for their own account, for
investment and not with a view to the distribution or resale thereof.  Each
Grantor acknowledges that any such private sale may be at prices and on terms
less favorable than those obtainable through a public sale without such
restrictions (including a public offering made pursuant to a registration
statement under the Securities Act) and, notwithstanding such circumstances,
each Grantor agrees that any such private sale shall be deemed to have been made
in a commercially reasonable manner and that the Collateral Agent shall have no
obligation to engage in public sales and no obligation to delay the sale of any
Investment Related Property for the period of time necessary to permit the
issuer thereof to register it for a form of public sale requiring registration
under the Securities Act or under applicable state securities laws, even if such
issuer would, or should, agree to so register it.  If the Collateral Agent
determines to exercise its right to sell any or all of the Investment Related
Property, upon written request, each Grantor shall and shall cause each issuer
of any Pledged Stock to be sold hereunder, each partnership and each limited
liability company from time to time to furnish to the Collateral Agent all such
information as the Collateral Agent may request in order to determine the number
and nature of interest, shares or other instruments included in the Investment
Related Property which may be sold by the Collateral Agent in exempt
transactions under the Securities Act and the rules and regulations of the
Securities and Exchange Commission thereunder, as the same are from time to time
in effect.

(b)

During the continuance of an Event of Default, following delivery by the Trustee
to the Company of notice of an Event of Default, the Collateral Agent shall have
the right to apply the balance from any Deposit Account or instruct the bank at
which any Deposit Account is maintained to pay the balance of any Deposit
Account to or for the benefit of the Collateral Agent.

Section 11.c.  Intellectual Property.  

(a)

Anything contained herein to the contrary notwithstanding, during the
continuance of an Event of Default, following delivery by the Trustee to the
Company of notice of an Event of Default, subject to the Intercreditor Agreement
(if applicable):

(i)

the Collateral Agent shall have the right (but not the obligation) to bring suit
or otherwise commence any action or proceeding in the name of any Grantor, the
Collateral Agent or otherwise, in the Collateral Agent’s sole discretion, to
enforce any Intellectual Property owned by a Grantor, in which event such
Grantor shall, at the request of the Collateral Agent, do any and all lawful
acts and execute any and all documents reasonably required by the Collateral
Agent in aid of such enforcement and such Grantor shall promptly, upon demand,
reimburse and indemnify the Collateral Agent and the Secured Parties as provided
in Section 7.07 of the Indenture in connection with the exercise of its rights
under this Section, and, to the extent that the Collateral Agent shall elect not
to bring suit to enforce any material Intellectual Property owned by such
Grantor as provided in this Section, each Grantor agrees to use all commercially
reasonable efforts, whether by action, suit, proceeding or otherwise, to prevent
the infringement of any of the Intellectual Property owned by such Grantor by
others if appropriate in such Grantor’s reasonable commercial judgment;

(ii)

upon written demand from the Collateral Agent, each Grantor shall grant, assign,
convey or otherwise transfer to the Collateral Agent all of such Grantor’s
right, title and interest in and to the Intellectual Property and shall execute
and deliver to the Collateral Agent such documents as are necessary or
appropriate to carry out the intent and purposes of this Agreement;

(iii)

each Grantor agrees that such an assignment and/or recording shall be applied to
reduce the Secured Obligations outstanding only to the extent that the
Collateral Agent (or any Noteholder) receives cash proceeds in respect of the
sale of, or other realization upon, the Intellectual Property;

(iv)

the Collateral Agent shall have the right to notify, or require each Grantor to
notify, any obligors with respect to amounts due or to become due to such
Grantor in respect of the Intellectual Property, of the existence of the
security interest created herein, to direct such obligors to make payment of all
such amounts directly to the Collateral Agent, and, upon such notification and
at the expense of such Grantor, to enforce collection of any such amounts and to
adjust, settle or compromise the amount or payment thereof, in the same manner
and to the same extent as such Grantor might have done and such Grantor agrees
that it shall not adjust, settle or compromise the amount or payment of any such
amount or release wholly or partly any obligor with respect thereto or allow any
credit or discount thereon.

(b)

If (i) an Event of Default shall have occurred and, by reason of cure, waiver,
modification, amendment or otherwise, no longer be continuing, (ii) no other
Event of Default shall have occurred and be continuing, (iii) an assignment or
other transfer to the Collateral Agent of any rights, title and interests in and
to the Intellectual Property shall have been previously made and shall have
become absolute and effective, and (iv) the Secured Obligations shall not have
become immediately due and payable, then upon the written request of any
Grantor, the Collateral Agent shall promptly execute and deliver to such
Grantor, at such Grantor’s sole cost and expense, such assignments or other
transfer as may be necessary to reassign to such Grantor any such rights, title
and interests as may have been assigned to the Collateral Agent as aforesaid,
subject to any disposition thereof that may have been made by the Collateral
Agent; provided that, after giving effect to such reassignment, the Collateral
Agent’s security interest granted pursuant hereto, as well as all other rights
and remedies of the Collateral Agent granted hereunder, shall continue to be in
full force and effect; and provided further that the rights, title and interests
so reassigned shall be free and clear of any Liens granted by or on behalf of
the Collateral Agent and the Secured Parties.  Prior to executing any documents
to evidence any reassignment hereunder, the Collateral Agent shall be entitled
to receive an Officers’ Certificate stating that such reassignment is permitted
by the Security Documents.

(c)

Solely for the purpose of enabling the Collateral Agent to exercise rights and
remedies under this  during the continuance of an Event of Default and at such
time as the Collateral Agent shall be lawfully entitled to exercise such rights
and remedies, each Grantor hereby grants during the continuance of an Event of
Default, to the Collateral Agent, to the extent it has the right to do so, an
irrevocable, until the termination of the Indenture and release of Liens
hereunder or, as to any Intellectual Property that is sold, transferred or
otherwise disposed of as permitted under the Notes Documents, upon the sale,
transfer or other disposition of such Intellectual Property, nonexclusive
license (exercisable without payment of royalty or other compensation to such
Grantor), to use, operate under, license, or sublicense any Intellectual
Property now owned or hereafter acquired by such Grantor, and wherever the same
may be located, subject to (xviii) the maintenance of quality control standards
with respect to all goods and services sold under any licensed Trademarks
substantially consistent with those in effect immediately prior to the Event of
Default in order to maintain the validity and enforceability of such Trademarks
and (xix) exclusive licenses granted by such Grantor prior to the Event of
Default to the extent such licenses conflict at the time of the Event of Default
with the granting of other licenses in and to the same Intellectual Property.

Section 8.b.  Cash Proceeds.  All proceeds of any Collateral received by any
Grantor consisting of cash, checks and other near-cash items (collectively,
“Cash Proceeds”) (xx) if no Event of Default shall have occurred and be
continuing, shall be applied by such Grantor in a manner not inconsistent with
the Indenture, and (xxi) if during the continuance of an Event of Default
following delivery by the Trustee to the Company of notice of an Event of
Default, shall, subject to the terms of the Intercreditor Agreement, if
applicable, be held by such Grantor in trust for the Collateral Agent,
segregated from other funds of such Grantor, and shall, forthwith upon receipt
by such Grantor, unless otherwise provided pursuant to  or the Intercreditor
Agreement, if applicable, be turned over to the Collateral Agent in the exact
form received by such Grantor (duly indorsed by such Grantor to the Collateral
Agent, if required) and may (2) be held by the Collateral Agent for the ratable
benefit of the Secured Parties, as collateral security for the Secured
Obligations (whether matured or unmatured) and/or (3) then or at any time
thereafter may be applied by the Collateral Agent against the Secured
Obligations then due and owing.

Section 8.b.  Application of Proceeds.  Except as expressly provided elsewhere
in this Agreement, upon and during the continuance of an Event of Default, all
proceeds received by the Collateral Agent in respect of any sale, any collection
from, or other realization upon all or any part of the Collateral shall, subject
to the Intercreditor Agreement, if applicable, be applied in full or in part by
the Collateral Agent against the Secured Obligations in the order set forth in
Section 6.13 of the Indenture.

ARTICLE 9
Collateral Agent

Section 9.a

The Collateral Agent has been appointed to act as Collateral Agent hereunder by
Noteholders and, by their acceptance of the benefits hereof, the other Secured
Parties. The Collateral Agent shall have the right hereunder, to make demands,
to give notices, to exercise or refrain from exercising any rights, and to take
or refrain from taking any action (including the release or substitution of
Collateral), solely in accordance with this Agreement and the Indenture;
provided that the Collateral Agent shall, after payment in full of all
Obligations under the Indenture and the other Notes Documents, exercise, or
refrain from exercising, any remedies provided for herein in accordance with the
instructions of a majority of the Noteholders. The Collateral Agent may resign
and a successor Collateral Agent may be appointed, all in accordance with
Section 12.10 of the Indenture. After any retiring Collateral Agent’s
resignation as the Collateral Agent, the provisions of this Agreement shall
inure to its benefit as to any actions taken or omitted to be taken by it under
this Agreement while it was the Collateral Agent hereunder.

The parties hereto agree that whenever the Collateral Agent is required or
permitted to exercise discretion in the performance of its rights or duties or
provide any discretionary direction or consent hereunder or under any of the
Security Documents, before exercising any such discretion or providing any such
direction or consent, the Collateral Agent shall be entitled to receive the
written direction of the majority of Holders or if applicable, the Trustee, in
accordance with the provisions of the Indenture and shall not be liable for
refraining from acting until such direction is received.

ARTICLE 10
Continuing Security Interest; Transfer of notes; Termination and Releases

This Agreement shall create a continuing security interest in the Collateral and
shall remain in full force and effect until the payment in full of all Secured
Obligations, be binding upon each Grantor, its successors and assigns, and
inure, together with the rights and remedies of the Collateral Agent hereunder,
to the benefit of the Collateral Agent and its successors, transferees and
assigns for the benefit and on behalf of the Secured Parties.  Without limiting
the generality of the foregoing, but subject to the terms of the Indenture, any
Noteholder may assign or otherwise transfer any Notes held by it to any other
Person, and such other Person shall thereupon become vested with all the
benefits in respect thereof granted to the Noteholders herein or otherwise.
 Upon the payment in full of all Secured Obligations, the security interest
granted hereby shall terminate hereunder and of record and all rights to the
Collateral shall revert to Grantors.  Upon any such termination the Collateral
Agent shall, at Grantors’ expense, reasonably promptly upon request by Grantor,
upon receipt of the documents required by Section 12.03 of the Indenture,
execute and deliver to Grantors such documents as Grantors shall reasonably
request to evidence such termination.

If any of the Collateral shall be sold, transferred or otherwise disposed of by
any Grantor in a transaction permitted by the Indenture, then the Collateral
Agent, at the request and sole expense of such Grantor, upon receipt of the
documents required by Section 12.03 of the Indenture, shall execute and deliver
to such Grantor all releases or other documents reasonably necessary or
desirable for the release of the Liens created hereby on such Collateral and the
relinquishment of the license granted under Section 6.03(c) in such Collateral.
 At the request and sole expense of such Grantor, a Subsidiary Guarantor shall
be released from its obligations hereunder in the event that all the Capital
Stock or substantially all of the assets of such Subsidiary Guarantor shall be
sold, transferred or otherwise disposed of in a transaction permitted by the
Indenture (including by way of merger or consolidation).  In the event that any
Subsidiary is released from its obligations hereunder pursuant to this , any
Mortgage granted by such Subsidiary to the Collateral Agent shall also be
released.

ARTICLE 11
Standard of Care; Collateral Agent May Perform

The powers conferred on the Collateral Agent hereunder are solely to protect its
interest, for the benefit and on behalf of the Secured Parties, in the
Collateral and shall not impose any duty upon it to exercise any such powers.
Except for the exercise of reasonable care in the custody of any Collateral in
its possession or control and the accounting for moneys actually received by it
hereunder, the Collateral Agent shall have no duty as to any Collateral or as to
the taking of any necessary steps to preserve rights against prior parties or
any other rights pertaining to any Collateral. The Collateral Agent shall be
deemed to have exercised reasonable care in the custody and preservation of
Collateral in its possession, so long as the Collateral Agent acts in accordance
with the standard of care required by this Agreement.  Neither the Collateral
Agent nor any of its directors, officers, employees or agents shall be liable
for any action taken or failure to take or delay in taking action under this
Agreement except to the extent of its gross negligence or willful misconduct.
 The Collateral Agent shall not be under any obligation to sell or otherwise
dispose of any Collateral upon the request of any Grantor or otherwise. If any
Grantor fails to perform any agreement contained herein, the Collateral Agent,
or its designee, may itself perform, or cause performance of, such agreement,
and the expenses of the Collateral Agent incurred in connection therewith shall
be payable by each Grantor under Section 7.07 of the Indenture.  The Collateral
Agent shall have the benefit of all exculpatory provisions, presumptions,
indemnities, protections, benefits, immunities or reliance rights contained in
the Indenture (in addition to those set forth herein) in the acceptance,
execution, delivery and performance of this Agreement as though fully set forth
herein.

ARTICLE 12
Miscellaneous

Any notice required or permitted to be given under this Agreement shall be given
in accordance with Section 14.02 of the Indenture. No failure or delay on the
part of the Collateral Agent in the exercise of any power, right or privilege
hereunder or under any other Notes Document shall impair such power, right or
privilege or be construed to be a waiver of any default or acquiescence therein,
nor shall any single or partial exercise of any such power, right or privilege
preclude other or further exercise thereof or of any other power, right or
privilege. All rights and remedies existing under this Agreement and the other
Notes Documents are cumulative to, and not exclusive of, any rights or remedies
otherwise available. In case any provision in or obligation under this Agreement
shall be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions or obligations, or of
such provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby. All covenants hereunder shall be given independent
effect so that if a particular action or condition is not permitted by any of
such covenants, the fact that it would be permitted by an exception to, or would
otherwise be within the limitations of, another covenant shall not avoid the
occurrence of a Default or an Event of Default if such action is taken or
condition exists. This Agreement shall be binding upon and inure to the benefit
of the Collateral Agent and Grantors and their respective successors and
assigns.  Notwithstanding any other provision contained herein, if the
Collateral Agent consolidates with, merges or converts into, or transfers all or
substantially all of its corporate trust business to, another corporation, the
successor corporation without any further act shall be the successor Collateral
Agent hereunder.  No Grantor shall, without the prior written consent of the
Collateral Agent given in accordance with the Indenture, assign any right, duty
or obligation hereunder except to the extent expressly permitted under the
Indenture. This Agreement and the other Notes Documents embody the entire
agreement and understanding between Grantors and the Collateral Agent and
supersede all prior agreements and understandings between such parties relating
to the subject matter hereof and thereof. Accordingly, the Notes Documents may
not be contradicted by evidence of prior, contemporaneous or subsequent oral
agreements of the parties. There are no unwritten oral agreements between the
parties. This Agreement may be executed in one or more counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document.




GOVERNING LAW.  THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK.  

WAIVER OF JURY TRIAL.  EACH GRANTOR, NOTEHOLDER AND THE COLLATERAL AGENT HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY AMENDMENT, WAIVER, CONSENT, INSTRUMENT, DOCUMENT OR OTHER
AGREEMENT DELIVERED OR WHICH IN THE FUTURE MAY BE DELIVERED IN CONNECTION
THEREWITH, OR ARISING FROM ANY FINANCING RELATIONSHIP EXISTING IN CONNECTION
WITH THIS AGREEMENT.

INTERCREDITOR AGREEMENT.  NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE
EXERCISE OF ANY RIGHT OR REMEDY BY THE COLLATERAL AGENT HEREUNDER ARE SUBJECT TO
THE PROVISIONS OF THE INTERCREDITOR AGREEMENT, IF APPLICABLE.  IN THE EVENT OF
ANY CONFLICT BETWEEN THE TERMS OF THE INTERCREDITOR AGREEMENT AND THIS
AGREEMENT, THE TERMS OF THE INTERCREDITOR AGREEMENT SHALL GOVERN AND CONTROL.

[Remainder of page intentionally left blank]











(NY) 14017/972/SECURITY/Oppenheimer.Security.Agreement.doc










IN WITNESS WHEREOF, each Grantor and the Collateral Agent have caused this
Agreement to be duly executed and delivered by their respective officers
thereunto duly authorized as of the date first written above.

GRANTORS:

 

OPPENHEIMER HOLDINGS INC.

   

By:

/s/ Albert G. Lowenthal

  

Name:

Albert G. Lowenthal

  

Title:

Chief Executive Officer and
            Chairman







E.A.  VINER INTERNATIONAL CO.

By:

/s/ Albert G. Lowenthal

Name:

Albert G. Lowenthal

Title:

Chief Executive Officer and Chairman







VINER FINANCE INC.

By:

/s/ Albert G. Lowenthal

Name:

Albert G. Lowenthal

Title:

Chief Executive Officer and Chairman











(NY) 14017/972/SECURITY/Oppenheimer.Security.Agreement.doc













COLLATERAL AGENT:

 

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.
as the Collateral Agent

   

By:

/s/ Beth Mellinger

  

Name:

Beth Mellinger

  

Title:

Agent














(NY) 14017/972/SECURITY/Oppenheimer.Security.Agreement.doc










Schedule 3.1

General Information

A.

Full Legal Name of Grantors, Organizational Information and Chief Executive
Offices

Full Legal Name

Type of Organization

Jurisdiction

Chief Executive Office

Federal Taxpayer Identification Number

Organizational Number

      




B.

Other names


C.

Changes in Name, Jurisdiction, Federal Tax ID Number, Chief Executive Office, or
Corporate Structure


D.  Filing Offices

Entity

Corresponding Filing Office

  








S-1

(NY) 14017/972/SECURITY/Oppenheimer.Security.Agreement.doc













Schedule 3.3

Investment Related Property

PART A:

Pledged Stock:


Pledged LLC Interests:


Pledged Partnership Interests:


Pledged Trust Interests:


Pledged Debt:


Securities Accounts:


Commodities Accounts:


Deposit Accounts:



PART B:

Acquired Entity Interests






S-2

(NY) 14017/972/SECURITY/Oppenheimer.Security.Agreement.doc










Schedule 3.4

Description of Material Contract








S-3

(NY) 14017/972/SECURITY/Oppenheimer.Security.Agreement.doc










Schedule 3.5

Intellectual Property

A.  Patents, Trademarks, Copyrights and Material Licenses

UNITED STATES PATENTS:
None.

UNITED STATES TRADEMARKS:

Registrations:

MARK

NUMBER

STATUS

USPTO: OWNER

    




Applications:


Licenses:




UNITED STATES COPYRIGHTS:


OTHER INTELLECTUAL PROPERTY:

Domain Names:


Other Intellectual Property:


B.  Liens on Intellectual Property


D.  Claims on Intellectual Property


F.  Encumbrances on Intellectual Property


G.  Licenses on Intellectual Property






S-4

(NY) 14017/972/SECURITY/Oppenheimer.Security.Agreement.doc










EXHIBIT A
TO SECURITY AGREEMENT

PLEDGE SUPPLEMENT

This PLEDGE SUPPLEMENT, dated [mm/dd/yy], is delivered pursuant to the Security
Agreement, dated as of [______ __, 2011] (as it may be from time to time
amended, restated, modified or supplemented, the “Security Agreement”), among
OPPENHEIMER HOLDINGS, INC., the other Grantors named therein, and THE BANK OF
NEW YORK MELLON TRUST COMPANY, N.A., as the Collateral Agent.  Capitalized terms
used herein not otherwise defined herein shall have the meanings ascribed
thereto in the Security Agreement.

Grantor hereby confirms the grant to the Collateral Agent set forth in the
Security Agreement of, and does hereby grant to the Collateral Agent, a security
interest in all of Grantor’s right, title and interest in and to all of its
Collateral to secure the Secured Obligations, in each case whether now or
hereafter existing or in which Grantor now has or hereafter acquires an interest
and wherever the same may be located.  Grantor represents and warrants that the
attached Supplements to Schedules accurately and completely set forth all
additional information required pursuant to the Security Agreement and hereby
agrees that such Supplements to Schedules shall constitute part of the Schedules
to the Security Agreement.

IN WITNESS WHEREOF, Grantor has caused this Pledge Supplement to be duly
executed and delivered by its duly authorized officer as of [mm/dd/yy].


[NAME OF GRANTOR]

By:

 

Name:




Title:











A-1

(NY) 14017/972/SECURITY/Oppenheimer.Security.Agreement.doc










SUPPLEMENT TO SCHEDULE 3.1
TO SECURITY AGREEMENT

Additional Information:

(A)

Full Legal Name, Type of Organization, Jurisdiction of Organization, Chief
Executive Office/Sole Place of Business (or Residence if Grantor is a Natural
Person) and Federal Taxpayer Identification Number of each Grantor:

Full Legal Name

Type of Organization

Jurisdiction of Organization

Chief Executive
Office/Sole Place of Business (or Residence if Grantor is a
Natural Person)

Federal Taxpayer Identification Number

     




(B)

Other Names (including any Trade-Name or Fictitious Business Name) under which
each Grantor has conducted business for the past five years:

Name of Grantor

 

Description of Agreement

   




(C)

Changes in Name, Jurisdiction of Organization, Chief Executive Office or Sole
Place of Business (or Principal Residence if Grantor is a Natural Person),
Federal Taxpayer Identification Number and Corporate Structure within past five
years:

Name of Grantor

 

Trade Name or Fictitious Business Name

   




(D)

Agreements pursuant to which any Grantor is found as debtor within past five (5)
years:

Name of Grantor

 

Date of Change

Description of Change



   




(E)

Financing Statements:

Name of Grantor

 

Filing Jurisdiction(s)

   





A-2

(NY) 14017/972/SECURITY/Oppenheimer.Security.Agreement.doc










SUPPLEMENT TO SCHEDULE 3.3
TO SECURITY AGREEMENT

Additional Information:

(A)

Pledged Stock:

Pledged Partnership Interests:

Pledged LLC Interests:

Pledged Trust Interests:

Pledged Debt:

Securities Account:

Commodities Accounts:

Deposit Accounts:

(B)

Name of Grantor

 

Date of Acquisition

 

Description of Acquisition

     








A-3

(NY) 14017/972/SECURITY/Oppenheimer.Security.Agreement.doc










SUPPLEMENT TO SCHEDULE 3.4
TO SECURITY AGREEMENT

Additional Information:

Name of Grantor

 

Description of Material Contract

   

 





A-4

(NY) 14017/972/SECURITY/Oppenheimer.Security.Agreement.doc










SUPPLEMENT TO SCHEDULE 3.5
TO SECURITY AGREEMENT

Additional Information:

(A)

Copyrights

(B)

Copyright Licenses

(C)

Patents

(D)

Patent Licenses

(E)

Trademarks

(F)

Trademark Licenses

(G)

Trade Secret Licenses

(H)

Intellectual Property Matters





A-5

(NY) 14017/972/SECURITY/Oppenheimer.Security.Agreement.doc










EXHIBIT B
TO SECURITY AGREEMENT

SECURITIES ACCOUNT CONTROL AGREEMENT

This Securities Account Control Agreement dated as of [mm/dd/yy] (this
“Agreement”) is entered into by and among ____________________________ (the
“Grantor”), THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., as collateral agent
for the Secured Parties (the “Collateral Agent”) and ____________, in its
capacity as a “securities intermediary” as defined in Section 8-102 of the UCC
(in such capacity, the “Securities Intermediary”).  Capitalized terms used but
not defined herein shall have the meaning assigned thereto in the Security
Agreement, dated April 12, 2011, among the Grantor, the other Grantors party
thereto and the Collateral Agent (as amended, restated, supplemented or
otherwise modified from time to time, the “Security Agreement”).  All references
herein to the “UCC” shall mean the Uniform Commercial Code as in effect in the
State of New York.

Section 1.  Establishment Of Securities Account.  The Securities Intermediary
hereby confirms and agrees that:

(a)

The Securities Intermediary has established account number [IDENTIFY ACCOUNT
NUMBER] in the name of “[IDENTIFY EXACT TITLE OF ACCOUNT]” (such account and any
successor account, the “Securities Account”) and the Securities Intermediary
shall not change the name or account number of the Securities Account without
the prior written consent of the Collateral Agent;

(b)

All securities or other property underlying any financial assets credited to the
Securities Account shall be registered in the name of the Securities
Intermediary, indorsed to the Securities Intermediary or in blank or credited to
another securities account maintained in the name of the Securities Intermediary
and in no case will any financial asset credited to the Securities Account be
registered in the name of the Grantor, payable to the order of the Grantor or
specially indorsed to the Grantor except to the extent the foregoing have been
specially indorsed to the Securities Intermediary or in blank;

(c)

All property delivered to the Securities Intermediary pursuant to the Security
Agreement will be promptly credited to the Securities Account; and

(d)

The Securities Account is a “securities account” within the meaning of Section
8-501 of the UCC.

Section 2.  Financial Assets Election.  The Securities Intermediary hereby
agrees that each item of property (including, without limitation, any investment
property, financial asset, security, instrument, general intangible or cash)
credited to the Securities Account shall be treated as a “financial asset”
within the meaning of Section 8-102(a)(9) of the UCC.

Section 3.  Control of the Securities Account.  If at any time the Collateral
Agent delivers to the Securities Intermediary a Notice of Default and Sole
Control in substantially the form set forth in Exhibit A hereto, the Securities
Intermediary agrees that after receipt of such notice, it shall (a) comply with
any entitlement order from the Collateral Agent directing transfer or redemption
of any financial asset relating to the Securities Account without further
consent by the Grantor or any other person and (b) take all instruction with
respect to the Securities Account solely from the Collateral Agent (including in
circumstances where such instruction conflicts with instructions received from
Grantor).  Until such time as the Securities Intermediary shall have received a
Notice of Default and Sole Control, the Grantor shall be entitled to issue
entitlement orders with respect to the Securities Account.

Section 4.  Subordination of Lien; Waiver of Set-Off.  In the event that the
Securities Intermediary has or subsequently obtains by agreement, by operation
of law or otherwise a security interest in the Securities Account or any
security entitlement credited thereto, the Securities Intermediary hereby agrees
that such security interest shall be subordinate to the security interest of the
Collateral Agent.  The financial assets and other items deposited to the
Securities Account will not be subject to deduction, set-off, banker’s lien, or
any other right in favor of any person other than the Collateral Agent (except
that the Securities Intermediary may set off (i) all amounts due to the
Securities Intermediary in respect of customary fees and expenses for the
routine maintenance and operation of the Securities Account and (ii) the face
amount of any checks which have been credited to such Securities Account but are
subsequently returned unpaid because of uncollected or insufficient funds).

Section 5.  Choice of Law.  This Agreement and the Securities Account shall each
be governed by the laws of the State of New York.  Regardless of any provision
in any other agreement, for purposes of the UCC, New York shall be deemed to be
the Securities Intermediary’s jurisdiction (within the meaning of Section 8-110
of the UCC) and the Securities Account (as well as the securities entitlements
related thereto) shall be governed by the laws of the State of New York.

Section 6.  Conflict with Other Agreements.

(a)

In the event of any conflict between this Agreement (or any portion thereof) and
any other agreement now existing or hereafter entered into, the terms of this
Agreement shall prevail;

(b)

No amendment or modification of this Agreement or waiver of any right hereunder
shall be binding on any party hereto unless it is in writing and is signed by
all of the parties hereto;

(c)

The Securities Intermediary hereby confirms and agrees that:

(i)

There are no other agreements entered into between the Securities Intermediary
and the Grantor with respect to the Securities Account;

(ii)

It has not entered into, and until the termination of this Agreement, without
the consent of the Collateral Agent, will not enter into, any agreement with any
other person relating to the Securities Account and/or any financial assets
credited thereto pursuant to which it has agreed to comply with entitlement
orders (as defined in Section 8-102(a)(8) of the UCC) of such other person; and

(iii)

It has not entered into, and until the termination of this Agreement, without
the consent of the Collateral Agent, will not enter into, any agreement with the
Grantor or the Collateral Agent purporting to limit or condition the obligation
of the Securities Intermediary to comply with entitlement orders as set forth in
Section 3 hereof.

Section 7.  Adverse Claims.  Except for the claims and interest of the
Collateral Agent and of the Grantor in the Securities Account, the Securities
Intermediary does not know of any claim to, or interest in, the Securities
Account or in any “financial asset” (as defined in Section 8-102(a) of the UCC)
credited thereto.  If any person asserts any lien, encumbrance or adverse claim
(including any writ, garnishment, judgment, warrant of attachment, execution or
similar process) against the Securities Account or in any financial asset
carried therein, the Securities Intermediary will promptly notify the Collateral
Agent and the Grantor thereof.

Section 8.  Maintenance of Securities Account.  In addition to, and not in lieu
of, the obligation of the Securities Intermediary to honor entitlement orders as
agreed in Section 3 hereof, the Securities Intermediary agrees to maintain the
Securities Account as follows:

(a)

Voting Rights.  Until such time as the Securities Intermediary receives a Notice
of Default and Sole Control pursuant to Section 3 hereof, the Grantor shall
direct the Securities Intermediary with respect to the voting of any financial
assets credited to the Securities Account.

(b)

Permitted Investments.  Until such time as the Securities Intermediary receives
a Notice of Default and Sole Control signed by the Collateral Agent, the Grantor
shall direct the Securities Intermediary with respect to the selection of
investments to be made for the Securities Account; provided, however, that the
Securities Intermediary shall not honor any instruction to purchase any
investments other than investments of a type described on Exhibit B hereto.

(c)

Statements and Confirmations.  The Securities Intermediary will promptly send
copies of all statements, confirmations and other correspondence concerning the
Securities Account and/or any financial assets credited thereto simultaneously
to each of the Grantor and the Collateral Agent at the address for each set
forth in Section 12 of this Agreement.

(d)

Tax Reporting.  All items of income, gain, expense and loss recognized in the
Securities Account shall be reported to the Internal Revenue Service and all
state and local taxing authorities under the name and taxpayer identification
number of the Grantor.

Section 9.  Representations, Warranties and Covenants of the Securities
Intermediary.  The Securities Intermediary hereby makes the following
representations, warranties and covenants:

(a)

The Securities Account has been established as set forth in Section 1 above and
such Securities Account will be maintained in the manner set forth herein until
termination of this Agreement; and

(b)

This Agreement is the valid and legally binding obligation of the Securities
Intermediary, subject to the effect of bankruptcy, insolvency, reorganization,
moratorium and other similar laws affecting rights of creditors generally (in
the event of a bankruptcy, insolvency, reorganization, moratorium or similar
circumstances affecting the Securities Intermediary) and general principles of
equity.

Section 10.  Indemnification of Securities Intermediary.  The Grantor and the
Collateral Agent hereby agree that (a) the Securities Intermediary is released
from any and all liabilities to the Grantor and the Collateral Agent arising
from the terms of this Agreement and the compliance of the Securities
Intermediary with the terms hereof, except to the extent that such liabilities
arise from the Securities Intermediary’s gross negligence or willful misconduct
and (b) the Grantor, its successors and assigns shall at all times indemnify and
save harmless the Securities Intermediary from and against any and all claims,
actions and suits of others arising out of the terms of this Agreement or the
compliance of the Securities Intermediary with the terms hereof, except to the
extent that such arises from the Securities Intermediary’s gross negligence or
willful misconduct, and from and against any and all liabilities, losses,
damages, costs, charges, counsel fees and other expenses of every nature and
character arising by reason of the same, until the termination of this
Agreement.

Section 11.  Successors; Assignment.  The terms of this Agreement shall be
binding upon, and shall inure to the benefit of, the parties hereto and their
respective corporate successors or heirs and personal representatives who obtain
such rights solely by operation of law.  The Collateral Agent may assign its
rights hereunder only in accordance with the Security Agreement and by sending
written notice of such assignment to the Securities Intermediary and the
Grantor.

Section 12.  Notices.  Any notice, request or other communication required or
permitted to be given under this Agreement shall be in writing and deemed to
have been properly given when delivered in person, or when sent by telecopy or
other electronic means and electronic confirmation of error free receipt is
received or two (2) days after being sent by certified or registered United
States mail, return receipt requested, postage prepaid, addressed to the party
at the address set forth below.

Grantor:

[INSERT ADDRESS]


Attention:


Telecopier:

Collateral Agent:

The Bank of New York Mellon Trust Company, N.A.


525 William Penn Place
 38th Floor

Pittsburgh, PA 15259


Attention: Corporate Trust


Telephone: 412-236-1207
 Fascimile: 412-234-7535

Email: Beth.Mellinger@bnymellon.com

Securities Intermediary:

[INSERT ADDRESS]


Attention:


Telecopier:

Any party may change its address for notices in the manner set forth above.

Section 13.  Termination.  The obligations of the Securities Intermediary to the
Collateral Agent pursuant to this Agreement shall continue in effect until the
security interest of the Collateral Agent in the Securities Account has been
terminated pursuant to the terms of the Security Agreement and the Collateral
Agent has notified the Securities Intermediary of such termination in writing.
 The Collateral Agent agrees to provide Notice of Termination in substantially
the form of Exhibit C hereto to the Securities Intermediary upon the request of
the Grantor on or after the termination of the Collateral Agent’s security
interest in the Securities Account pursuant to the terms of the Security
Agreement.  The termination of this Agreement shall not terminate the Securities
Account or alter the obligations of the Securities Intermediary to the Grantor
pursuant to any other agreement with respect to the Securities Account.

Section 14.  Counterparts.  This Agreement may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Agreement by signing and delivering one or more
counterparts.

Section 15.  Collateral Agent.  The Collateral Agent shall have the benefit of
all exculpatory provisions, presumptions, indemnities, protections, benefits,
immunities or reliance rights contained in the Indenture and the Security
Documents (in addition to those set forth herein) in the acceptance, execution,
delivery and performance of this Agreement as though fully set forth herein.

[Remainder of page intentionally left blank]





B-1

(NY) 14017/972/SECURITY/Oppenheimer.Security.Agreement.doc










IN WITNESS WHEREOF, the parties hereto have caused this Securities Account
Control Agreement to be executed as of the date first above written by their
respective officers thereunto duly authorized.

[GRANTOR]

By:

 

Name:




Title:







THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.,
as Collateral Agent

By:

 

Name:




Title:











B-2

(NY) 14017/972/SECURITY/Oppenheimer.Security.Agreement.doc













[NAME OF SECURITIES INTERMEDIARY],
as Securities Intermediary

By:

 

Name:




Title:











B-3

(NY) 14017/972/SECURITY/Oppenheimer.Security.Agreement.doc










EXHIBIT A
TO SECURITIES ACCOUNT CONTROL AGREEMENT

[Letterhead of THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.]

[Date]

[Name and Address of Securities Intermediary]

Attention:

Re: Notice of Default and Sole Control

Ladies and Gentlemen:

As referenced in the Securities Account Control Agreement dated as of _______,
2011 among [NAME OF THE GRANTOR], you and the undersigned (a copy of which is
attached), we hereby (a) notify you that an Event of Default has occurred and
(b) give you notice of our sole control over securities account number
____________ (the “Securities Account”) and all financial assets credited
thereto.  You are hereby instructed not to accept any direction, instructions or
entitlement orders with respect to the Securities Account or the financial
assets credited thereto from any person other than the undersigned, unless
otherwise ordered by a court of competent jurisdiction.

You are instructed to deliver a copy of this notice by facsimile transmission to
[NAME OF THE GRANTOR].

Very truly yours

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., as Collateral Agent

By:

 

Name:




Title:







cc: [NAME OF THE GRANTOR]





B-4

(NY) 14017/972/SECURITY/Oppenheimer.Security.Agreement.doc










EXHIBIT B
TO SECURITIES ACCOUNT CONTROL AGREEMENT

Permitted Investments

[TO COME]








B-5

(NY) 14017/972/SECURITY/Oppenheimer.Security.Agreement.doc










EXHIBIT C
TO SECURITIES ACCOUNT CONTROL AGREEMENT

[Letterhead of THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.]

[Date]

[Name and Address of Securities Intermediary]

Attention:

Re: Termination of Securities Account Control Agreement

You are hereby notified that the Securities Account Control Agreement dated as
of _______, 2011 among you, [NAME OF THE GRANTOR] and the undersigned (a copy of
which is attached) is terminated and you have no further obligations to the
undersigned pursuant to such Agreement.  Notwithstanding any previous
instructions to you, you are hereby instructed to accept all future directions
with respect to account number(s) _______from [NAME OF THE GRANTOR].  This
notice terminates any obligations you may have to the undersigned with respect
to such account, however nothing contained in this notice shall alter any
obligations which you may otherwise owe to [NAME OF THE GRANTOR] pursuant to any
other agreement.

You are instructed to deliver a copy of this notice by facsimile transmission to
[NAME OF THE GRANTOR].

Very truly yours

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., as Collateral Agent

By:

 

Name:




Title:











C-1

(NY) 14017/972/SECURITY/Oppenheimer.Security.Agreement.doc










EXHIBIT C
TO SECURITY AGREEMENT

DEPOSIT ACCOUNT CONTROL AGREEMENT

This Deposit Account Control Agreement (this “Control Agreement”) dated as of
[mm/dd/yy] among [NAME OF GRANTOR] (the “Grantor”), THE BANK OF NEW YORK MELLON
TRUST COMPANY, N.A., as Collateral Agent for the benefit of the Noteholders, in
such capacity, (the “Secured Party”) and [NAME OF FINANCIAL INSTITUTION], in its
capacity as both a “bank” as defined in Section 9-102 of the UCC and a
“securities intermediary” as defined in Section 8-102 of the UCC (in such
capacities, the “Financial Institution”).  Capitalized terms used but not
defined herein shall have the meaning assigned in the Security Agreement, dated
as of [______ __, 2011], between the Grantor, the other guarantors party thereto
from time to time, and the Secured Party (the “Security Agreement”).  All
references herein to the “UCC” shall mean the Uniform Commercial Code as in
effect in the State of New York.

Section 1.  Establishment of Pledged Accounts.  The Financial Institution hereby
confirms and agrees that:

(a)

Description of Account.  The Financial Institution has established the following
accounts:

(i)

“Payroll Account” with account number [IDENTIFY ACCOUNT NUMBER]; and

(ii)

“Operating Account” with account number [IDENTIFY ACCOUNT NUMBER].

Each account is referred to herein as a “Pledged Account” and collectively the
“Pledged Accounts”.  The term “Pledged Accounts” shall include any Investment
Sweep Account tied thereto wherein funds held in the Deposit Accounts are swept
daily into an investment account overnight and redeposited into the Pledged
Accounts each morning.

(b)

Account Modifications.  Neither the Financial Institution nor the Grantor shall
change the name or account number of any Pledged Account without the prior
written consent of the Secured Party;

(c)

Type of Account.  Each Pledged Account is, and will be maintained as either a
“deposit account” as defined in Section 9-102(a)(29) of the UCC or a “securities
account” as defined in Section 8-501 of the UCC.

(d)

Securities Account Provisions.  If and to the extent any Pledged Account is a
securities account (within the meaning of Section 8-501 of the UCC):

(i)

all securities, financial assets or other property credited to each Pledged
Account shall be registered in the name of the Financial Institution, indorsed
to the Financial Institution or in blank or credited to another securities
account maintained in the name of the Financial Institution.  In no case will
any financial asset credited to any Pledged Account be registered in the name of
the Grantor, payable to the order of the Grantor or specially indorsed to the
Grantor unless the foregoing have been specially indorsed to the Financial
Institution or in blank;

(ii)

all financial assets delivered to the Financial Institution pursuant to the
Security Agreement will be promptly credited to the appropriate Pledged Account;
and

(iii)

the Financial Institution hereby agrees that each item of property (whether
investment property, financial asset, security, instrument or cash) credited to
any Pledged Account shall be treated as a “financial asset” within the meaning
of Section 8-102(a)(9) of the UCC.

Section 2.  Secured Party Control.

(a)

Control for Purposes of UCC.  The Financial Institution agrees that if at any
time it shall receive any order from the Secured Party (i) directing disposition
of funds in any Pledged Account or (ii) directing transfer or redemption of the
financial assets relating to the Pledged Accounts (such order, the “Secured
Party Order”), the Financial Institution shall comply with such entitlement
order or instruction without further consent by the Grantor or any other person.
 Such order shall be in substantially the form set forth as Exhibit A to this
Control Agreement; and

(b)

Conflicting Orders or Instructions.  Notwithstanding anything to the contrary
contained herein, if at any time the Financial Institution shall receive
conflicting orders or instructions from the Secured Party and the Grantor, the
Financial Institution shall follow the orders or instructions of the Secured
Party and not such Grantor.

Section 3.  Waiver of Financial Institution’s Lien; Waiver of Set-Off.

(a)

Security Interest.  In the event that the Financial Institution has, or
subsequently obtains, by agreement, by operation of law or otherwise a security
interest in any Pledged Account (or any portion thereof), the Financial
Institution hereby releases and terminates such security interest.

(b)

Set-off and Recoupment.  The financial assets, money and other items credited to
each Pledged Account will not be subject to deduction, set-off, recoupment,
banker’s lien, or any other right in favor of any person other than the Secured
Party.

Section 4.  Governing Law.  

(a)

Location of Financial Institution.  Regardless of any provision in any other
agreement, for purposes of the UCC, New York shall be the location of the bank
for purposes of Sections 9-301, 9-304 and 9-307 of the UCC and the securities
intermediary for purposes of Sections 9-301, 9-307, 8-110 of the UCC.

(b)

Law Governing This Control Agreement.  This Control Agreement shall be governed
by the laws of the State of New York.

(c)

Law Governing Pledged Account.  Each Pledged Account shall be governed by the
laws of the State of New York.

(d)

Consent To Jurisdiction.  All judicial proceedings brought against any party
arising out of or relating hereto may be brought in any state or federal court
of competent jurisdiction located in the State of New York.  By executing and
delivering this agreement, each party hereto, for itself and in connection with
its properties, irrevocably accepts generally and unconditionally the
nonexclusive jurisdiction and venue of such courts.

Section 5.  Possible Conflict with Other Agreements.

(a)

Conflict With Other Agreement.  In the event of any conflict between this
Control Agreement (or any portion thereof) and any other agreement now existing
or hereafter entered into, the terms of this Control Agreement shall prevail.

(b)

Amendment.  No amendment or modification of this Control Agreement or waiver of
any right hereunder shall be binding on any party hereto unless it is in writing
and is signed by all of the parties hereto.

(c)

Existence of Other Agreements.  The Financial Institution hereby confirms and
agrees that:

(i)

There are no other agreements entered into between the Financial Institution and
the Grantor with respect to any Pledged Account except for those agreements set
forth on Schedule A hereto;

(ii)

The Financial Institution has not entered into, and until the termination of
this Control Agreement will not enter into, any Agreement with any other person
relating any Pledged Account pursuant to which it has agreed to comply with
entitlement orders (as defined in Section 8-102(a)(8) of the UCC) or
instructions (within the meaning of Section 9-104 of the UCC) of such other
person; and

(iii)

The Financial Institution has not entered into, and until the termination of
this Control Agreement will not enter into, any Agreement purporting to limit or
condition the obligation of the Financial Institution to comply with entitlement
orders or instructions.

Section 6.  Adverse Claims.

(a)

Adverse Claim.  Except for the claims and interests of the Secured Party and the
Grantor, the Financial Institution does not know of any lien on, or claim to, or
interest in, any Pledged Account or in any “financial asset” (as defined in
Section 8-102(a) of the UCC), cash or funds credited thereto.

(b)

Notice.  If any person asserts any lien, encumbrance or adverse claim (including
any writ, garnishment, judgment, warrant of attachment, execution or similar
process) against any Pledged Account (or in any financial asset, cash or funds
carried therein), the Financial Institution will promptly notify the Secured
Party; provided, however, that the Financial Institution shall not be liable to
Secured Party for its failure to do so.

Section 7.  Maintenance of Account.  The Financial Institution shall promptly
send copies of all statements, confirmations and other correspondence concerning
any Pledged Account and, if applicable, any financial assets credited thereto,
simultaneously to the Grantor and the Secured Party at the address for each set
forth in Section 11 of this Control Agreement.

Section 8.  Representations of the Financial Institution.  The Financial
Institution hereby represents that this Control Agreement is the valid and
legally binding obligation of the Financial Institution.

Section 9.  Indemnification of Financial Institution.

(a)

Release.  The Grantor and the Secured Party hereby agree that the Financial
Institution is released from any and all liabilities to the Grantor and the
Secured Party arising from the terms of this Control Agreement and the
compliance of the Financial Institution with the terms hereof, except to the
extent that such liabilities arise from the Financial Institution’s gross
negligence or willful misconduct.  Grantor and Secured Party acknowledge and
agree that the Financial Institution is acting in the capacity of a depositary
bank and not as a fiduciary.

(b)

Indemnification.  The Grantor shall at all times indemnify and save harmless the
Financial Institution from and against any and all claims, actions and suits of
others arising out of the terms of this Control Agreement or the compliance of
the Financial Institution with the terms hereof, except to the extent that such
arises from the Financial Institution’s gross negligence or willful misconduct,
and from and against any and all liabilities, losses, damages, costs, charges,
counsel fees and other expenses of every nature and character arising by reason
of the same, until the termination of this Control Agreement.

Section 10.  Successors; Assignment.

(a)

Successors.  The terms of this Control Agreement shall be binding upon, and
shall be for the benefit of, the parties hereto and their respective corporate
successors or heirs and personal representatives who obtain such rights solely
by operation of law.

(b)

Assignment by Secured Party.  The Secured Party may assign its rights hereunder
only with the express written consent of the Financial institution and by
sending prior written notice of such assignment to the Grantor.

(c)

Assignment by Grantor.  No Grantor shall assign any right, title or interest
hereunder.

(d)

Successor Account.  The terms of this Control Agreement shall be binding on and
shall apply to any successor account to any Pledged Account.

Section 11.  Notices.  Any notice, request or other communication required or
permitted to be given under this Control Agreement shall be in writing and
deemed to have been properly given when delivered in person, or when sent by
telecopy and electronic confirmation of error free receipt is received or three
(3) days after being sent by certified or registered United States mail, return
receipt requested, postage prepaid, addressed to the party at the address set
forth below.

Grantor:

[INSERT ADDRESS]


Attention:


Telecopier:

Secured Party:

The Bank of New York Mellon Trust Company, N.A.


525 William Penn Place
 38th Floor

Pittsburgh, PA 15259


Attention: Corporate Trust


Telephone: 412-236-1207
 Fascimile: 412-234-7535

Financial Institution:

[INSERT ADDRESS]


Attention:


Telecopier:

Any party may change its address for notices in the manner set forth above.

Section 12.  Termination.  The obligations of the Financial Institution to the
Secured Party pursuant to this Control Agreement shall continue in effect until
the security interests of the Secured Party in each Pledged Account have been
terminated pursuant to the terms of the Security Agreement and the Secured Party
has notified the Financial Institution of such termination in writing.  The
Secured Party agrees to provide a Notice of Termination in substantially the
form Exhibit B hereto to the Financial Institution upon the request of the
Grantor on or after the termination of the Secured Party’s security interest in
each Pledged Account pursuant to the terms of the Security Agreement.  The
termination of this Control Agreement shall not terminate any Pledged Account or
alter the obligations of the Financial Institution to the Grantor pursuant to
other agreement with respect to any Pledged Account.

Section 13.  Counterparts.  This Control Agreement may be executed in any number
of counterparts, all of which shall constitute one and the same instrument, and
any party hereto may execute this Control Agreement by signing and delivering
one or more counterparts.

Section 14.  Secured Party.  The Collateral Agent shall have the benefit of all
exculpatory provisions, presumptions, indemnities, protections, benefits,
immunities or reliance rights contained in the Indenture and the Security
Documents (in addition to those set forth herein) in the acceptance, execution,
delivery and performance of this Agreement as though fully set forth herein.

[SIGNATURE PAGE FOLLOWS]





C-2

(NY) 14017/972/SECURITY/Oppenheimer.Security.Agreement.doc










IN WITNESS WHEREOF, the parties hereto have caused this Deposit Account Control
Agreement to be executed as of the date first above written by their respective
officers thereunto duly authorized.

[NAME OF GRANTOR]

By:

 

Name:




Title:







THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., solely in its capacity as
Collateral Agent for the Noteholders

By:

 

Name:




Title:

Authorized Signatory








C-3

(NY) 14017/972/SECURITY/Oppenheimer.Security.Agreement.doc













[NAME OF FINANCIAL INSTITUTION],

By:

 

Name:




Title:








C-4

(NY) 14017/972/SECURITY/Oppenheimer.Security.Agreement.doc










SCHEDULE A
TO DEPOSIT ACCOUNT CONTROL AGREEMENT

Other Agreements

1.

[INSERT OTHER AGREEMENTS]








C-Schedule A-1

(NY) 14017/972/SECURITY/Oppenheimer.Security.Agreement.doc










EXHIBIT A
TO DEPOSIT ACCOUNT CONTROL AGREEMENT

[Letterhead of THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.]

[INSERT DATE]

[NAME OF FINANCIAL INSTITUTION]
[INSERT ADDRESS]

Attention:

City Executive

Re: Secured Party Order


Ladies and Gentlemen:

Reference is made to the Deposit Account Control Agreement, dated __________,
2011, among [NAME OF GRANTOR], you and the undersigned (a copy of which is
attached).  The undersigned hereby orders you to transfer all property
(including financial assets or funds credited thereto) credited to each Pledged
Account identified in such Deposit Account Control Agreement to account number
[identify receiving account number of account to which property is to be
transferred] maintained by [indicate exact legal name of institution maintaining
the receiving account] in the name [identify exact name on receiving account as
such name appears on records of the receiving institution].

Very truly yours

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.

By:

 

Name:




Title:







cc: [NAME OF GRANTOR]





C-A-1

(NY) 14017/972/SECURITY/Oppenheimer.Security.Agreement.doc










EXHIBIT B
TO DEPOSIT ACCOUNT CONTROL AGREEMENT

[Letterhead of THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.]

[INSERT DATE]

[NAME OF FINANCIAL INSTITUTION]
[INSERT ADDRESS]

Attention:

City Executive

Re:

Termination of Deposit Account
Control Agreement

You are hereby notified that the Deposit Account Control Agreement among you,
[NAME OF GRANTOR] and the undersigned (a copy of which is attached) is
terminated and you have no further obligations to the undersigned pursuant to
such agreement.  Notwithstanding any previous instructions to you, you are
hereby instructed to accept all future directions with respect to each Pledged
Account identified in such agreement solely from the Grantor.  This notice
terminates any obligations you may have to the undersigned with respect to each
Pledged Account; however, nothing contained in this notice shall alter any
obligations which you may otherwise owe to the Grantor pursuant to any other
agreement.

Very truly yours

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.

By:

 

Name:




Title:







cc: [NAME OF GRANTOR]





C-B-1

(NY) 14017/972/SECURITY/Oppenheimer.Security.Agreement.doc










EXHIBIT D
TO SECURITY AGREEMENT


SECURITY AGREEMENT (COPYRIGHTS)

WHEREAS, [pledgor], a [state of formation] [entity type] with an office at
[address] (the “Assignor”) owns the copyrights listed on the annexed Schedule
1A, for which applications for registration and registrations are issued by or
pending with the United States Copyright Office (the “Copyrights”);

WHEREAS, the Assignor has entered into that certain Security Agreement dated as
of April 12, 2011 (the “Effective Date”), in favor of THE BANK OF NEW YORK
MELLON TRUST COMPANY, N.A.  (the “Assignee”) as Collateral Agent for Secured
Creditors (as defined therein) (the “Security Agreement”);

WHEREAS, pursuant to the Security Agreement, the Assignor has granted to the
Assignee for the ratable benefit of the Secured Creditors, a security interest
in and continuing lien on all of Assignor's right, title and interest in, to and
under the Copyrights and the applications and registrations thereof, the right
to sue for past, present and future infringements thereof and all proceeds
thereof, including licenses, royalties, income, payments, claims, damages and
proceeds of suit (collectively, the “Collateral”), to secure the prompt and
complete payment or performance of the Secured Obligations (as defined in the
Security Agreement);

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged:

All capitalized terms used herein and not otherwise defined shall have the
meanings assigned to such terms in the Security Agreement.

The Assignor hereby grants to the Assignee for the ratable benefit of the
Secured Creditors, a security interest in and continuing lien on the Collateral
to secure the prompt and complete payment or performance of the Secured
Obligations.

The Assignor does hereby further acknowledge and affirm that the rights and
remedies of the Assignee with respect to the Collateral are more fully set forth
in the Security Agreement, the terms and provisions of which are hereby
incorporated herein by reference as if fully set forth herein.  In the event of
any irreconcilable conflict between the terms of this Security Agreement
(Copyrights) and the terms of the Security Agreement, the terms of the Security
Agreement shall control.

The term of this Security Agreement (Copyrights) is coterminous with the
Security Agreement.

THIS SECURITY AGREEMENT (COPYRIGHTS) AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

This Security Agreement (Copyrights) may be executed in one or more counterparts
and by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document.

[Signature Page Follows]





D-1

(NY) 14017/972/SECURITY/Oppenheimer.Security.Agreement.doc










IN WITNESS WHEREOF, the Assignor and the Assignee each has caused this Security
Agreement (Copyrights) to be executed by its respective duly authorized
representative as of the Effective Date.

[PLEDGOR]

By:

 

Name:




Title:








THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., as Assignee

By:

 

Name:




Title:











D-2

(NY) 14017/972/SECURITY/Oppenheimer.Security.Agreement.doc










CERTIFICATE OF ACKNOWLEDGMENT

STATE OF __________

)

   

:

ss

COUNTY OF ________

)

 




On this ____ day of _______________ 20__, before me personally came [name], to
me known to be the person who executed the foregoing instrument, and who, being
duly sworn by me, did depose and say that he is the [office held] of [Pledgor],
a [state of formation] [entity type], and that he executed the foregoing
instrument in the firm name of [Pledgor], and that he had authority to sign the
same, and he acknowledged to me that he executed the same as the act and deed of
said firm for the uses and purposes therein mentioned.




________________________________
Notary Public - State of _____________

Printed Name_____________________

My Commission Expires:

___________________________





D-3

(NY) 14017/972/SECURITY/Oppenheimer.Security.Agreement.doc










Schedule 1A: Copyrights

Title of Work

Reg.  No.  (App.  No.)

Reg.  Date (Filing Date)

Status

Record Owner

                 








D-4

(NY) 14017/972/SECURITY/Oppenheimer.Security.Agreement.doc










EXHIBIT E
TO SECURITY AGREEMENT

SECURITY AGREEMENT (PATENTS)

WHEREAS, [pledgor], a [state of formation] [entity type] with an office at
[address] (the “Assignor”) owns the patents and patent applications listed on
the annexed Schedule 1A, which are issued by or pending with the United States
Patent and Trademark Office (the “Patents”);

WHEREAS, the Assignor has entered into that certain Security Agreement dated as
of April 12, 2011 (the “Effective Date”) in favor of THE BANK OF NEW YORK MELLON
TRUST COMPANY, N.A.  (the “Assignee”) as Collateral Agent for the Secured
Creditors (as defined therein) (the “Security Agreement”);

WHEREAS, pursuant to the Security Agreement, the Assignor has granted to the
Assignee for the ratable benefit of the Secured Creditors, a security interest
in and continuing lien on all of Assignor's right, title, and interest in, to
and under the Patents, all reissues, divisions, continuations,
continuations-in-part, extensions and reexaminations thereof, and all proceeds
thereof, including licenses, royalties, income, payments, claims, damage, and
proceeds of suit and the right to sue for past, present and future infringements
thereof (collectively, the “Collateral”), to secure the prompt and complete
payment or performance of the Secured Obligations (as defined in the Security
Agreement);

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged:

All capitalized terms used herein and not otherwise defined shall have the
meanings assigned to such terms in the Security Agreement.

The Assignor hereby grants to the Assignee for the ratable benefit of the
Secured Creditors, a security interest in and continuing lien on the Collateral
to secure the prompt and complete payment or performance of the Secured
Obligations.

The Assignor does hereby further acknowledge and affirm that the rights and
remedies of the Assignee with respect to the Collateral are more fully set forth
in the Security Agreement, the terms and provisions of which are hereby
incorporated herein by reference as if fully set forth herein.  In the event of
any irreconcilable conflict between the terms of this Security Agreement
(Patents) and the terms of the Security Agreement, the terms of the Security
Agreement shall control.

The term of this Security Agreement (Patents) is coterminous with the Security
Agreement.

THIS SECURITY AGREEMENT (PATENTS) AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

This Security Agreement (Patents) may be executed in one or more counterparts
and by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document.




[Signature Page Follows]





E-1

(NY) 14017/972/SECURITY/Oppenheimer.Security.Agreement.doc










IN WITNESS WHEREOF, the Assignor and the Assignee each has caused this Security
Agreement (Patents) to be executed by its respective duly authorized
representative as of the Effective Date.

[PLEDGOR]

By:

 

Name:




Title:








THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., as Assignee

By:

 

Name:




Title:











E-2

(NY) 14017/972/SECURITY/Oppenheimer.Security.Agreement.doc










CERTIFICATE OF ACKNOWLEDGMENT




STATE OF __________

)

   

:

ss

COUNTY OF ________

)

 




On this ____ day of _______________ 20__, before me personally came [name], to
me known to be the person who executed the foregoing instrument, and who, being
duly sworn by me, did depose and say that he is the [office held] of [Pledgor],
a [state of formation] [entity type], and that he executed the foregoing
instrument in the firm name of [Pledgor], and that he had authority to sign the
same, and he acknowledged to me that he executed the same as the act and deed of
said firm for the uses and purposes therein mentioned.




________________________________
Notary Public - State of _____________

Printed Name_____________________

My Commission Expires:

___________________________





E-3

(NY) 14017/972/SECURITY/Oppenheimer.Security.Agreement.doc










Schedule 1A: Patents and Patent Applications

Title

Pat.  No.  (App.  No.)

Issue Date (Filing Date)

Status

Record Owner

                 








E-4

(NY) 14017/972/SECURITY/Oppenheimer.Security.Agreement.doc










EXHIBIT F
TO SECURITY AGREEMENT

SECURITY AGREEMENT (TRADEMARKS)

WHEREAS, [pledgor], a [state of formation] [entity type] with an office at
[address] (the “Assignor”) owns the trademarks and service marks listed on the
annexed Schedule 1A, for which applications for registration and registrations
are issued by or pending with the United States Patent and Trademark Office (the
“Trademarks”);

WHEREAS, the Assignor has entered into that certain Security Agreement dated as
of [______ __, 2011](the “Effective Date”) in favor of THE BANK OF NEW YORK
MELLON TRUST COMPANY, N.A.  (the “Assignee”) as Collateral Agent for the Secured
Creditors (as defined therein) (the “Security Agreement”);

WHEREAS, pursuant to the Security Agreement, the Assignor has granted to the
Assignee for the ratable benefit of the Secured Creditors, a security interest
in and continuing lien on all of Assignor's right, title and interest in, to and
under the Trademarks, the goodwill of the business symbolized thereby or
associated with each of them, all registrations and applications in connection
therewith, including registrations and application in the United States Patent
and Trademark Office or in any similar office or agency of the United States,
any State thereof or any other country or any political subdivision thereof, all
renewals of any of the foregoing, all claims for, and rights to sue for, past or
future infringements of any of the foregoing, and all income, royalties, damages
and payments now or hereafter due or payable with respect to any of the
foregoing, including damages and payments for past or future infringements
thereof (provided, that no security interest shall be granted in any
applications for Trademarks filed in the United States Patent and Trademark
Office pursuant to 15 U.S.C. § 1051 Section 1(b) unless and until acceptable
evidence of use of the mark in interstate commerce is submitted to the United
States Patent and Trademark Office pursuant to 15 U.S.C. § 1051 Section 1(c) or
Section 1 (d)) (collectively, the “Collateral”), to secure the prompt and
complete payment or performance  of the Secured Obligations (as defined in the
Security Agreement);

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged:

All capitalized terms used herein and not otherwise defined shall have the
meanings assigned to such terms in the Security Agreement.

The Assignor hereby grants to the Assignee for the ratable benefit of the
Secured Creditors, a security interest in and continuing lien on the Collateral
to secure the prompt and complete payment or performance of the Secured
Obligations.

The Assignor does hereby further acknowledge and affirm that the rights and
remedies of the Assignee with respect to the Collateral are more fully set forth
in the Security Agreement, the terms and provisions of which are hereby
incorporated herein by reference as if fully set forth herein.  In the event of
any irreconcilable conflict between the terms of this Security Agreement
(Trademarks) and the terms of the Security Agreement, the terms of the Security
Agreement shall control.

The term of this Security Agreement (Trademarks) is coterminous with the
Security Agreement.

THIS SECURITY AGREEMENT (TRADEMARKS) AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

This Security Agreement (Trademarks) may be executed in one or more counterparts
and by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document.

[Signature Page Follows]





F-1

(NY) 14017/972/SECURITY/Oppenheimer.Security.Agreement.doc










IN WITNESS WHEREOF, the Assignor and the Assignee each has caused this Security
Agreement (Trademarks) to be executed by its respective duly authorized
representative as of the Effective Date.

[PLEDGOR]

By:

 

Name:




Title:








[                                   ]

By:

 

Name:




Title:











F-2

(NY) 14017/972/SECURITY/Oppenheimer.Security.Agreement.doc










CERTIFICATE OF ACKNOWLEDGMENT

STATE OF __________

)

   

:

ss

COUNTY OF ________

)

 




On this ____ day of _______________ 20__, before me personally came [name], to
me known to be the person who executed the foregoing instrument, and who, being
duly sworn by me, did depose and say that he is the [office held] of [Pledgor],
a [state of formation] [entity type], and that he executed the foregoing
instrument in the firm name of [Pledgor], and that he had authority to sign the
same, and he acknowledged to me that he executed the same as the act and deed of
said firm for the uses and purposes therein mentioned.




________________________________
Notary Public - State of _____________

Printed Name_____________________

My Commission Expires:

___________________________





F-3

(NY) 14017/972/SECURITY/Oppenheimer.Security.Agreement.doc










Schedule 1A: Trademarks and Service Marks

Mark

Reg.  No.  (App.  No.)

Reg.  Date (Filing Date)

Status

Record Owner

                 

















F-4

(NY) 14017/972/SECURITY/Oppenheimer.Security.Agreement.doc


